Exhibit 10.1

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

among

PARAMETRIC TECHNOLOGY CORPORATION,

as Borrower,

THE LENDERS NAMED HEREIN,

as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,

as Lead Arranger, Book Runner and Administrative Agent,

BANK OF AMERICA, N.A,

as Syndication Agent,

CITIZENS BANK OF MASSACHUSETTS,

as Co-Documentation Agent,

and

SOVEREIGN BANK,

as Co-Documentation Agent

 

--------------------------------------------------------------------------------

dated as of

February 21, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

ARTICLE I. DEFINITIONS

   1

Section 1.1.

   Definitions    1

Section 1.2.

   Accounting Terms    16

Section 1.3.

   Terms Generally    16

ARTICLE II. AMOUNT AND TERMS OF CREDIT

   16

Section 2.1.

   Amount and Nature of Credit    16

Section 2.2.

   Revolving Credit    16

Section 2.3.

   Interest    19

Section 2.4.

   Evidence of Indebtedness    20

Section 2.5.

   Notice of Credit Event; Funding of Loans    20

Section 2.6.

   Payment on Loans and Other Obligations    21

Section 2.7.

   Prepayment    22

Section 2.8.

   Commitment and Other Fees    23

Section 2.9.

   Modifications to Commitment    23

Section 2.10.

   Computation of Interest and Fees    24

Section 2.11.

   Mandatory Payments    24 ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR
FIXED RATE LOANS; INCREASED CAPITAL; TAXES    24

Section 3.1.

   Requirements of Law    24

Section 3.2.

   Taxes    25

Section 3.3.

   Funding Losses    26

Section 3.4.

   Change of Lending Office    26

Section 3.5.

   Eurodollar Rate or Alternate Currency Rate Lending Unlawful; Inability to
Determine Rate    26

Section 3.6.

   Replacement of Lenders    27

Section 3.7.

   Discretion of Lenders as to Manner of Funding    27

ARTICLE IV. CONDITIONS PRECEDENT

   27

Section 4.1.

   Conditions to Each Credit Event    27

Section 4.2.

   Conditions to the First Credit Event    28

Section 4.3.

   Post-Closing Conditions    29

ARTICLE V. COVENANTS

   29

Section 5.1.

   Insurance    29

Section 5.2.

   Money Obligations    29

Section 5.3.

   Financial Statements and Information    30

Section 5.4.

   Financial Records    30

Section 5.5.

   Franchises; Change in Business    30

Section 5.6.

   ERISA, Pension and Benefit Plan Compliance    31

Section 5.7.

   Financial Covenants    31

Section 5.8.

   Borrowing    31

Section 5.9.

   Liens    32

Section 5.10.

   Regulations T, U and X    33

Section 5.11.

   Investments, Loans and Guaranties    33

Section 5.12.

   Merger and Sale of Assets    34

Section 5.13.

   Acquisitions    34

Section 5.14.

   Notice    35

Section 5.15.

   Capital Distributions    35

Section 5.16.

   Environmental Compliance    35

Section 5.17.

   Affiliate Transactions    35

Section 5.18.

   Use of Proceeds    35

Section 5.19.

   Corporate Names    35

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

Section 5.20.

   Subsidiary Guaranties and Pledge of Stock or Other Ownership Interest    36

Section 5.21.

   Restrictive Agreements    36

Section 5.22.

   Other Covenants    36

Section 5.23.

   Guaranty Under Material Indebtedness Agreement    36

Section 5.24.

   Amendment of Organizational Documents    36

Section 5.25.

   Further Assurances    36

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

   37

Section 6.1.

   Corporate Existence; Subsidiaries; Foreign Qualification    37

Section 6.2.

   Corporate Authority    37

Section 6.3.

   Compliance with Laws and Contracts    37

Section 6.4.

   Litigation and Administrative Proceedings    37

Section 6.5.

   Title to Assets    38

Section 6.6.

   Liens and Security Interests    38

Section 6.7.

   Tax Returns    38

Section 6.8.

   Environmental Laws    38

Section 6.9.

   Continued Business    38

Section 6.10.

   Employee Benefits Plans    38

Section 6.11.

   Consents or Approvals    39

Section 6.12.

   Solvency    39

Section 6.13.

   Financial Statements    39

Section 6.14.

   Regulations    39

Section 6.15.

   Intellectual Property    39

Section 6.16.

   Insurance    40

Section 6.17.

   Accurate and Complete Statements    40

Section 6.18.

   Investment Company; Holding Company    40

Section 6.19.

   Defaults    40

ARTICLE VII. EVENTS OF DEFAULT

   40

Section 7.1.

   Payments    40

Section 7.2.

   Special Covenants    40

Section 7.3.

   Other Covenants    40

Section 7.4.

   Representations and Warranties    40

Section 7.5.

   Cross Default    40

Section 7.6.

   ERISA Default    40

Section 7.7.

   Change in Control    40

Section 7.8.

   Money Judgment    41

Section 7.9.

   Validity of Loan Documents    41

Section 7.10.

   Solvency    41

ARTICLE VIII. REMEDIES UPON DEFAULT

   41

Section 8.1.

   Optional Defaults    41

Section 8.2.

   Automatic Defaults    42

Section 8.3.

   Letters of Credit    42

Section 8.4.

   Offsets    42

Section 8.5.

   Equalization Provision    42

Section 8.6.

   Other Remedies    42

ARTICLE IX. THE AGENT

   43

Section 9.1.

   Appointment and Authorization    43

Section 9.2.

   Note Holders    43

Section 9.3.

   Consultation With Counsel    43

Section 9.4.

   Documents    43

Section 9.5.

   Agent and Affiliates    43

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

Section 9.6.

   Knowledge of Default    44

Section 9.7.

   Action by Agent    44

Section 9.8.

   Release of Guarantor of Payment or Pledge of Stock    44

Section 9.9.

   Notice of Default    44

Section 9.10.

   Delegation of Duties    44

Section 9.11.

   Indemnification of Agent    44

Section 9.12.

   Successor Agent    44

Section 9.13.

   Fronting Lender    45

Section 9.14.

   Agent May File Proofs of Claim    45

Section 9.15.

   Other Agents    45

ARTICLE X. MISCELLANEOUS

   45

Section 10.1.

   Lenders’ Independent Investigation    45

Section 10.2.

   No Waiver; Cumulative Remedies    45

Section 10.3.

   Amendments, Waivers and Consents    46

Section 10.4.

   Notices    46

Section 10.5.

   Costs, Expenses and Taxes    47

Section 10.6.

   Indemnification    47

Section 10.7.

   Obligations Several; No Fiduciary Obligations    47

Section 10.8.

   Execution in Counterparts    47

Section 10.9.

   Binding Effect; Borrower’s Assignment    47

Section 10.10.

   Lender Assignments    48

Section 10.11.

   Sale of Participations    49

Section 10.12.

   Patriot Act Notice    49

Section 10.13.

   Severability of Provisions; Captions; Attachments    50

Section 10.14.

   Investment Purpose    50

Section 10.15.

   Entire Agreement    50

Section 10.16.

   Legal Representation of Parties    50

Section 10.17.

   Confidentiality    50

Section 10.18.

   Currency    50

Section 10.19.

   Governing Law; Submission to Jurisdiction    51

Section 10.20.

   Jury Trial Waiver    Signature Page 1

 

Schedule 1

     Commitments of Lenders

Schedule 2

     Guarantors of Payment

Schedule 3

     Pledged Securities

Schedule 5.8

     Indebtedness

Schedule 5.9

     Liens

Schedule 5.11

     Permitted Foreign Subsidiary Loans and Investments

Schedule 5.12

     Certain Subsidiaries to be Liquidated

Schedule 6.1

     Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

    

Litigation and Administrative Proceedings

Schedule 6.10

    

Employee Benefits Plans

Exhibit A

    

Form of Revolving Credit Note

Exhibit B

    

Form of Swing Line Note

Exhibit C

    

Form of Notice of Loan

Exhibit D

    

Form of Compliance Certificate

Exhibit E

    

Form of Assignment and Acceptance Agreement

Exhibit F

    

Form of Guaranty of Payment

Exhibit G

    

Form of Pledge Agreement

 

iii



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of the 21st day of
February, 2006 among:

(a) PARAMETRIC TECHNOLOGY CORPORATION, a Massachusetts corporation (“Borrower”);

(b) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.9(b) or 10.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”);

(c) KEYBANK NATIONAL ASSOCIATION, as lead arranger, book runner and
administrative agent for the Lenders under this Agreement (“Agent”);

(d) BANK OF AMERICA, N.A., as syndication agent under this Agreement
(“Syndication Agent”);

(e) CITIZENS BANK OF MASSACHUSETTS, as co-documentation agent under this
Agreement (“Co-Documentation Agent”); and

(f) SOVEREIGN BANK, as co-documentation agent under this Agreement
(“Co-Documentation Agent”).

WITNESSETH:

WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person (other than a Company), or
any business or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the stock (or other equity
interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

“Additional Commitment” shall mean that term as defined in Section 2.9(b)
hereof.

“Additional Lender” shall mean an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

“Additional Lender Assumption Agreement” shall mean an additional lender
assumption agreement, in form and substance satisfactory to Agent, whereby an
Additional Lender shall become a Lender.

“Additional Lender Assumption Effective Date” shall mean that term as defined in
Section 2.9(b) hereof.

“Advantage” shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Lender in respect of the Obligations, if such payment results in



--------------------------------------------------------------------------------

that Lender having less than its pro rata share (based upon its Commitment
Percentage) of the Obligations then outstanding.

“Affiliate” shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) shall mean the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise.

“Agent” shall mean that term as defined in the first paragraph hereof.

“Agent Fee Letter” shall mean the Agent Fee Letter between Borrower and Agent,
dated as of the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.

“Agreement” shall mean that term as defined in the first paragraph hereof.

“Alternate Currency” shall mean Euros, Pounds Sterling, Japanese Yen or any
other currency, other than Dollars, reasonably acceptable to Agent and the
Required Lenders that shall be freely transferable and convertible into Dollars.

“Alternate Currency Exposure” shall mean, at any time and without duplication,
the sum of the Dollar Equivalent of (a) the aggregate principal amount of
Alternate Currency Loans, and (b) the Letter of Credit Exposure that is
denominated in one or more Alternate Currencies.

“Alternate Currency Loan” shall mean a Revolving Loan described in
Section 2.2(a) hereof, that shall be denominated in an Alternate Currency and on
which Borrower shall pay interest at a rate based upon the Derived LIBOR Fixed
Rate applicable to such Alternate Currency.

“Alternate Currency Maximum Amount” shall mean, at any time, an amount equal to
eighty percent (80%) of the Total Commitment Amount then in effect.

“Alternate Currency Rate” shall mean, with respect to an Alternate Currency
Loan, for any Interest Period, a rate per annum equal to the quotient obtained
(rounded upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the
rate of interest, determined by Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Alternate Currency Loan, as listed on
British Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters
(or, if for any reason such rate is unavailable from Reuters, from any other
similar company or service that provides rate quotations comparable to those
currently provided by Reuters) as the rate in the London interbank market for
deposits in the relevant Alternate Currency in immediately available funds with
a maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Alternate Currency
Rate shall be the average (rounded upward to the nearest 1/16th of 1%) of the
per annum rates at which deposits in immediately available funds in the relevant
Alternate Currency for the relevant Interest Period and in the amount of the
Alternate Currency Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Alternate Currency market
reasonably selected by Agent, determined as of 11:00 A.M. (London time) (or as
soon thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Alternate Currency Loan hereunder;
by (b) 1.00 minus the Reserve Percentage.

“Applicable Commitment Fee Rate” shall mean:

(a) for the period from the Closing Date through May 16, 2006, twelve and
one-half (12.50) basis points; and

(b) commencing with the Consolidated financial statements of Borrower for the
fiscal quarter ending March 31, 2006, the number of basis points set forth in
the following matrix, based upon the result

 

2



--------------------------------------------------------------------------------

of the computation of the Leverage Ratio, shall be used to establish the number
of basis points that will go into effect on May 16, 2006 and thereafter:

 

Leverage Ratio

   Applicable Commitment Fee Rate

Greater than or equal to 2.00 to 1.00

   30.00

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   25.00

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

   20.00

Greater than or equal to .50 to 1.00 but less than 1.00 to 1.00

   15.00

Less than .50 to 1.00

   12.50

After May 16, 2006, changes to the Applicable Commitment Fee Rate shall be
effective on the first day following the date upon which Agent should have
received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated financial
statements of Borrower. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of Agent and the
Lenders to charge the Default Rate, or the rights and remedies of Agent and the
Lenders pursuant to Articles VII and VIII hereof. Notwithstanding anything
herein to the contrary, during any period when Borrower shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Commitment Fee Rate shall
be the highest rate per annum indicated in the above pricing grid regardless of
the Leverage Ratio at such time.

“Applicable Margin” shall mean:

(a) for the period from the Closing Date through May 16, 2006, seventy-five
(75.00) basis points for LIBOR Fixed Rate Loans and zero (0.00) basis points for
Base Rate Loans; and

(b) commencing with the Consolidated financial statements of Borrower for the
fiscal quarter ending March 31, 2006, the number of basis points (depending upon
whether Loans are LIBOR Fixed Rate Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage
Ratio, shall be used to establish the number of basis points that will go into
effect on May 16, 2006 and thereafter:

 

Leverage Ratio

  

Applicable Basis

Points for LIBOR

Fixed Rate Loans

  

Applicable Basis

Points for

Base Rate Loans

Greater than or equal to 2.00 to 1.00

   150.00    0.00

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   125.00    0.00

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

   100.00    0.00

Greater than or equal to .50 to 1.00 but less than 1.00 to 1.00

   87.50    0.00

Less than .50 to 1.00

   75.00    0.00

After May 16, 2006, changes to the Applicable Margin shall be effective on the
first day following the date upon which Agent should have received, pursuant to
Section 5.3(a) and (b) hereof, the Consolidated financial statements of
Borrower. The above matrix does not modify or waive, in any respect, the
requirements of Section 5.7 hereof, the rights of Agent and the Lenders to
charge the Default Rate, or the rights and remedies of Agent and the Lenders
pursuant to Articles VII and VIII hereof. Notwithstanding anything herein to the
contrary, during any period when Borrower shall have failed to timely deliver
the Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof,
or the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time
as the appropriate

 

3



--------------------------------------------------------------------------------

Consolidated financial statements and Compliance Certificate are delivered, the
Applicable Margin shall be the highest rate per annum indicated in the above
pricing grid regardless of the Leverage Ratio at such time.

“Approved Depository” shall mean a domestic or foreign commercial bank or United
States branch of a foreign bank licensed under the laws of the United States or
a State thereof having (a) capital and surplus in excess of Two Hundred Fifty
Million Dollars ($250,000,000) and (b) a Keefe Bank Watch Rating of “B” or
better or, with respect to any investment or deposit in a foreign bank in excess
of One Million Dollars ($1,000,000), an equivalent rating from a comparable
foreign rating agency.

“Assignment Agreement” shall mean an Assignment and Acceptance Agreement in the
form of the attached Exhibit E.

“Authorized Officer” shall mean a Financial Officer or other individual
authorized by a Financial Officer in writing (with a copy to Agent) to handle
certain administrative matters in connection with this Agreement.

“Base Rate” shall mean a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.

“Base Rate Loan” shall mean a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrower shall pay interest at
a rate based on the Derived Base Rate.

“Borrower” shall mean that term as defined in the first paragraph hereof.

“Business Day” shall mean any day that is not a Saturday, a Sunday or another
day on which national banks are authorized or required to close in Cleveland,
Ohio, and, if the applicable Business Day relates to (a) a Eurodollar Loan, a
day of the year on which dealings in deposits are carried on in the London
interbank Eurodollar market, and (b) an Alternate Currency, a day of the year on
which dealings in deposits are carried on in the relevant Alternate Currency.

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other equity of such
Company) in respect of such Company’s capital stock or other equity interest.

“Capitalized Lease Obligations” shall mean obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof as determined in accordance with GAAP.

“Cash Equivalent Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from Standard and Poor’s or
Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Approved
Depository;

 

4



--------------------------------------------------------------------------------

(d) fully collaterized repurchase agreements with a term of not more than one
hundred eighty (180) days for securities described in subpart (a) above and
entered into with an Approved Depository;

(e) money market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalent Investments of the kinds described in subparts
(a) through (d) of this definition;

(f) with respect to Foreign Subsidiaries, obligations guaranteed by the
jurisdiction in which the Foreign Subsidiary is organized (but only to the
extent such jurisdiction has a rating applicable to such type of jurisdiction
substantially equivalent as the rating for an Approved Depository) and is
conducting business maturing within one year from the date of acquisition
thereof in an aggregate principal amount up to but not exceeding Twenty-Five
Million Dollars ($25,000,000) at any one time outstanding as to all Foreign
Subsidiaries; and

(g) to the extent not included in subparts (a) through (f) above, cash
equivalents as determined in accordance with GAAP.

“Change in Control” shall mean (a) the acquisition of, or, if earlier, the
shareholder approval of the acquisition of, ownership or voting control,
directly or indirectly, beneficially (within the meaning of Rules 13d-3 and
13d-5 of the Securities Exchange Act of 1934, as then in effect) directly or
indirectly, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Securities Exchange Act of 1934, as then
in effect), of shares representing more than forty percent (40%) of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of Borrower; (b) the occupation of a majority of the seats (other
than vacant seats) on the board of directors by Persons who were not
(i) directors of Borrower on the Closing Date, (ii) appointed or nominated by
the board of directors or other governing body of Borrower (which constituted
the board of directors or such other governing body on the Closing Date), or
(iii) appointed or nominated by directors so nominated; or (c) the occurrence of
a “change in control” (or substantially equivalent term), as defined in any
Material Indebtedness Agreement.

“Closing Commitment Amount” shall mean Two Hundred Thirty Million Dollars
($230,000,000).

“Closing Date” shall mean the effective date of this Agreement as set forth in
the first paragraph of this Agreement.

“Closing Fee Letter” shall mean the Closing Fee Letter between Borrower and
Agent, dated as of the Closing Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

“Commitment” shall mean the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in the issuance of Letters
of Credit pursuant to the Revolving Credit Commitment, up to the Total
Commitment Amount.

“Commitment Increase Period” shall mean the period from the Closing Date to the
date that is twenty (20) days prior to the last day of the Commitment Period.

“Commitment Percentage” shall mean, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto.

“Commitment Period” shall mean the period from the Closing Date to February 20,
2011, or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.

“Companies” shall mean Borrower and all Subsidiaries.

“Company” shall mean Borrower or a Subsidiary.

 

5



--------------------------------------------------------------------------------

“Compliance Certificate” shall mean a Compliance Certificate substantially in
the form of the attached Exhibit D.

“Confidential Information” shall mean all information about the Companies that
has been furnished by any Company to Agent or any Lender, whether furnished
before or after the Closing Date and regardless of the manner in which it is
furnished, other than any such information that (a) is or becomes generally
available to the public other than as a result of a disclosure by Agent or such
Lender not permitted by this Agreement, (b) was available to Agent or such
Lender on a nonconfidential basis prior to its disclosure by any Company to
Agent or such Lender, or (c) becomes available to Agent or such Lender on a
nonconfidential basis from a Person other than a Company that is not, to the
best knowledge of Agent or such Lender, acting in violation of a confidentiality
agreement with a Company or is not otherwise prohibited from disclosing the
information to Agent or such Lender.

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for such Acquisition.

“Consolidated” shall mean the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

“Consolidated Capital Expenditures” shall mean, for any period, the amount of
capital expenditures of Borrower (specifically including any software
development costs that are capitalized), as determined on a Consolidated basis
and in accordance with GAAP; provided, that “Consolidated Capital Expenditures”
shall not include such expenditures made (a) in connection with any Acquisition
or (b) with casualty or condemnation proceeds.

“Consolidated Depreciation and Amortization Charges” shall mean, for any period,
the aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, as determined on a
Consolidated basis and in accordance with GAAP, (a) Consolidated Net Earnings
for such period plus, without duplication, the aggregate amounts deducted in
determining such Consolidated Net Earnings in respect of (i) Consolidated
Interest Expense, (ii) Consolidated Income Tax Expense, (iii) Consolidated
Depreciation and Amortization Charges, (iv) reasonable non-recurring non-cash
losses not incurred in the ordinary course of business, (v) non-cash expenses
incurred in connection with stock-based compensation, (vi) reasonable
restructuring charges that are non-recurring and paid or to be paid in cash in
an amount not to exceed the aggregate cash amount of Twenty Million Dollars
($20,000,000) during any period of twelve (12) consecutive months (not to exceed
an aggregate maximum amount of Seventy-Five Million Dollars ($75,000,000) during
the Commitment Period), and (vii) fees and expenses reasonably acceptable to
Agent incurred in connection with an Acquisition made pursuant to Section 5.13
hereof, minus, (b) to the extent included in Consolidated Net Earnings for such
period, non-recurring gains not incurred in the ordinary course of business;
provided, however, that any time an Acquisition is made pursuant to Section 5.13
hereof, Consolidated EBITDA shall be recalculated to include the EBITDA of the
acquired company (with appropriate pro-forma adjustments, reasonably acceptable
to Agent, due to discontinued operations) as if such Acquisition had been
completed on the first day of the relevant measuring period.

“Consolidated Fixed Charges” shall mean, for any period, as determined on a
Consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (a) Consolidated Interest Expense (including, without limitation,
the “imputed interest” portion of Capitalized Lease Obligations, synthetic
leases and asset securitizations, if any), (b) Consolidated Income Tax Expense
paid in cash, (c) scheduled principal payments on Consolidated Funded
Indebtedness (for the avoidance of doubt, excluding all prepayments of the
Revolving Loans), (d) Capital Distributions, and (e) Consolidated Capital
Expenditures.

 

6



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” shall mean, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any, but excluding (for the avoidance of doubt) all
Indebtedness in respect of operating leases (and guaranties thereof) of the
Companies) of Borrower, as determined on a Consolidated basis and in accordance
with GAAP.

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the gross or net income of Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of Borrower, as determined on a
Consolidated basis and in accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, the interest expense
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated Net Earnings” shall mean, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

“Consolidated Net Worth” shall mean, at any date, the stockholders’ equity of
Borrower, determined as of such date on a Consolidated basis and in accordance
with GAAP.

“Controlled Group” shall mean a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).

“Credit Event” shall mean the making by the Lenders of a Loan, the conversion by
the Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance by the
Fronting Lender of a Letter of Credit.

“Credit Party” shall mean Borrower and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

“Default” shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default and that has not been waived in accordance with Section 10.3
hereof.

“Default Rate” shall mean (a) with respect to any Loan, a rate per annum equal
to two percent (2%) in excess of the rate otherwise applicable thereto, and
(b) with respect to any other amount, if no rate is specified or available, a
rate per annum equal to two percent (2%) in excess of the Derived Base Rate from
time to time in effect.

“Derived Base Rate” shall mean a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Base Rate Loans plus the
Base Rate.

“Derived LIBOR Fixed Rate” shall mean (a) with respect to a Eurodollar Loan, a
rate per annum equal to the sum of the Applicable Margin (from time to time in
effect) plus the Eurodollar Rate, and (b) with respect to an Alternate Currency
Loan, a rate per annum equal to the sum of the Applicable Margin (from time to
time in effect) plus the Alternate Currency Rate applicable to the relevant
Alternate Currency.

“Dollar” or the sign $ shall mean lawful money of the United States of America.

“Dollar Equivalent” shall mean (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in an
Alternate Currency, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date two Business Days before the
date of such Alternate Currency Loan, for the purchase of the relevant Alternate
Currency with Dollars for delivery on the date of such Alternate Currency Loan
or Letter of Credit, and (b) with respect to any other amount, if such amount is
denominated in Dollars, then such amount in Dollars and, otherwise the Dollar
equivalent of such amount, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant Alternate Currency with Dollars for

 

7



--------------------------------------------------------------------------------

delivery on such date; provided, however, that, in calculating the Dollar
Equivalent for purposes of determining (i) Borrower’s obligation to prepay Loans
and Letters of Credit pursuant to Section 2.11 hereof, or (ii) Borrower’s
ability to request additional Loans or Letters of Credit pursuant to the
Commitment, Agent may, in its reasonable discretion, on any Business Day
selected by Agent (prior to payment in full of the Obligations), calculate the
Dollar Equivalent of each such Loan or Letter of Credit on such Business Day.
Agent shall promptly notify Borrower of the Dollar Equivalent of such Alternate
Currency Loan or any other amount, at the time that such Dollar Equivalent shall
have been determined.

“Domestic Subsidiary” shall mean a Subsidiary that is not a Foreign Subsidiary.

“Eligible Transferee” shall mean a commercial bank, financial institution or
other “accredited investor” (as defined in SEC Regulation D) that is not
Borrower, a Subsidiary or an Affiliate.

“Environmental Laws” shall mean all provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” shall mean (a) the occurrence of an event with respect to an ERISA
Plan that results in the imposition of an excise tax or any other liability on a
Company or of the imposition of a Lien on the assets of a Company; (b) the
engagement by a Controlled Group member in a non-exempt “prohibited transaction”
(as defined under ERISA Section 406 or Code Section 4975) or a breach of a
fiduciary duty under ERISA that could result in liability to a Company; (c) the
application by a Controlled Group member for a waiver from the minimum funding
requirements of Code Section 412 or ERISA Section 302 or a Controlled Group
member is required to provide security under Code Section 401(a)(29) or ERISA
Section 307; (d) the occurrence of a Reportable Event with respect to any
Pension Plan as to which notice is required to be provided to the PBGC; (e) the
withdrawal by a Controlled Group member from a Multiemployer Plan in a “complete
withdrawal” or a “partial withdrawal” (as such terms are defined in ERISA
Sections 4203 and 4205, respectively); (f) the involvement of, or occurrence or
existence of any event or condition that makes likely the involvement of, a
Multiemployer Plan in any reorganization under ERISA Section 4241; (g) the
failure of an ERISA Plan (and any related trust) that is intended to be
qualified under Code Sections 401 and 501 to be so qualified; (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan under ERISA Section 4042, or the taking by a
Controlled Group member of any steps to terminate a Pension Plan (other than a
standard termination under ERISA Section 4041(b); (i) the failure by a
Controlled Group member or an ERISA Plan to satisfy any requirements of law
applicable to an ERISA Plan; (j) the commencement, existence or threatening of a
claim, action, suit, audit or investigation with respect to an ERISA Plan, other
than a routine claim for benefits; or (k) any incurrence by or any expectation
of the incurrence by a Controlled Group member of any liability for
post-retirement benefits under any Welfare Plan, other than as required by ERISA
Section 601, et. seq. or Code Section 4980B or similar state law.

“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan, and that is covered by ERISA pursuant to ERISA Section 401.

“Eurodollar” shall mean a Dollar denominated deposit in a bank or branch outside
of the United States.

“Eurodollar Loan” shall mean a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in Dollars and on which Borrower shall pay
interest at a rate based upon the Derived LIBOR Fixed Rate applicable to
Eurodollar Loans.

“Eurodollar Rate” shall mean, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive

 

8



--------------------------------------------------------------------------------

absent manifest error) as of approximately 11:00 A.M. (London time) two Business
Days prior to the beginning of such Interest Period pertaining to such
Eurodollar Loan, as listed on British Bankers Association Interest Rate LIBOR 01
or 02 as provided by Reuters or Bloomberg (or, if for any reason such rate is
unavailable from Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Reuters
or Bloomberg) as the rate in the London interbank market for Dollar deposits in
immediately available funds with a maturity comparable to such Interest Period,
provided that, in the event that such rate quotation is not available for any
reason, then the Eurodollar Rate shall be the average (rounded upward to the
nearest 1/16th of 1%) of the per annum rates at which deposits in immediately
available funds in Dollars for the relevant Interest Period and in the amount of
the Eurodollar Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Eurodollar market reasonably
selected by Agent, determined as of 11:00 A.M. (London time) (or as soon
thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Eurodollar Loan; by (b) 1.00 minus
the Reserve Percentage.

“Event of Default” shall mean an event or condition that shall constitute an
event of default as defined in Article VII hereof.

“Excluded Taxes” shall mean, in the case of Agent and each Lender, taxes imposed
on or measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Closing Date.

“Financial Officer” shall mean any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of Borrower.

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination for
Borrower, on a Consolidated basis and in accordance with GAAP, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on or most recently ended prior to such date, to (b) Consolidated Fixed
Charges for such period.

“Foreign Pledge Perfection Trigger Date” shall mean the earlier of (a) the
occurrence of two or more Defaults or Events of Default in any fiscal quarter of
Borrower, or (b) the occurrence of one or more Defaults or Events of Default in
any two consecutive fiscal quarters of Borrower.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
any jurisdiction other than the United States, any State thereof or the District
of Columbia.

“Fronting Lender” shall mean, as to any Letter of Credit transaction hereunder,
Agent as issuer of the Letter of Credit, or, in the event that Agent either
shall be unable to issue or shall agree that another Lender may issue, a Letter
of Credit, such other Lender as shall agree to issue the Letter of Credit in its
own name, but in each instance on behalf of the Lenders hereunder.

“GAAP” shall mean generally accepted accounting principles in the United States
as then in effect, which shall include the official interpretations thereof by
the Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.

 

9



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, department, authority, instrumentality, regulatory body, court, central
bank or other governmental entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

“Guarantor” shall mean a Person that shall have pledged its credit or property
in any manner for the payment or other performance of the indebtedness, contract
or other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” shall mean each of the Companies set forth on Schedule 2
hereto, that are each executing and delivering a Guaranty of Payment, or any
other Person that shall deliver a Guaranty of Payment to Agent subsequent to the
Closing Date; provided that in no event shall any Immaterial Subsidiary or
Foreign Subsidiary be required to deliver a Guaranty of Payment.

“Guaranty of Payment” shall mean each Guaranty of Payment in substantially the
form of Exhibit F executed and delivered on or after the Closing Date in
connection with this Agreement by the Guarantors of Payment, as the same may
from time to time be amended, restated or otherwise modified.

“Hedge Agreement” shall mean any (a) hedge agreement, interest rate swap, cap,
collar or floor agreement, or other interest rate management device entered into
by a Company with any Person in connection with any Indebtedness of such
Company, or (b) currency swap agreement, or similar arrangement or agreement
designed to protect against fluctuations in currency exchange rates entered into
by a Company with any Person (excluding, however, forward currency purchase
agreements entered into by a Company in the ordinary course of business and not
for speculative purposes).

“Immaterial Subsidiary” shall mean a Company that (a) is not a Credit Party,
(b) has aggregate assets of less than Five Hundred Thousand Dollars ($500,000),
and (c) has no direct or indirect Subsidiaries with aggregate assets for all
such Subsidiaries of more than Five Hundred Thousand Dollars ($500,000).

“Indebtedness” shall mean, for any Company, without duplication, (a) all
obligations to repay borrowed money, direct or indirect, incurred, assumed, or
guaranteed, (b) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and accrued expenses and deferred taxes incurred and paid in the
ordinary course of business), (c) all obligations under conditional sales or
other title retention agreements, (d) all obligations (contingent or otherwise)
under any letter of credit or banker’s acceptance, (e) all net obligations under
any Hedge Agreement, (f) all synthetic leases, (g) all lease obligations that
have been or should be capitalized on the books of such Company in accordance
with GAAP, (h) all obligations of such Company with respect to asset
securitization financing programs to the extent that there is recourse against
such Company or such Company is liable (contingent or otherwise) under any such
program, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness of the types referred to in
subparts (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.

“Interest Adjustment Date” shall mean the last day of each Interest Period.

“Interest Period” shall mean, with respect to a LIBOR Fixed Rate Loan, the
period commencing on the date such LIBOR Fixed Rate Loan is made and ending on
the last day of such period, as selected by Borrower pursuant to the provisions
hereof, and, thereafter (unless, with respect to a Eurodollar Loan, such LIBOR
Fixed Rate Loan is converted to a Base Rate Loan), each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of such period, as selected by Borrower pursuant to the
provisions hereof.

 

10



--------------------------------------------------------------------------------

The duration of each Interest Period for a LIBOR Fixed Rate Loan shall be one
month, two months, three months or six months, in each case as Borrower may
select upon notice, as set forth in Section 2.5 hereof; provided that (a) if
Borrower shall fail to so select the duration of any Interest Period for a
Eurodollar Loan at least three Business Days prior to the Interest Adjustment
Date applicable to such Eurodollar Loan, Borrower shall be deemed to have
converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.

“Lender” shall mean that term as defined in the first paragraph hereof and, as
the context requires, shall include the Fronting Lender and the Swing Line
Lender.

“Letter of Credit” shall mean a standby letter of credit that shall be issued by
the Fronting Lender for the account of Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) one year after its date of issuance (provided that such
Letter of Credit may provide for the renewal thereof for additional one year
periods), or (b) thirty (30) days prior to the last day of the Commitment
Period.

“Letter of Credit Commitment” shall mean the commitment of the Fronting Lender,
on behalf of the Lenders, to issue Letters of Credit in an aggregate face amount
of up to Fifteen Million Dollars ($15,000,000).

“Letter of Credit Exposure” shall mean, at any time, the Dollar Equivalent of
the sum of (a) the aggregate undrawn amount of all issued and outstanding
Letters of Credit, and (b) the aggregate of the draws made on Letters of Credit
that have not been reimbursed by Borrower or converted to a Revolving Loan
pursuant to Section 2.2(b)(iv) hereof.

“Leverage Ratio” shall mean, as of any date of determination for Borrower, as
determined on a Consolidated basis and in accordance with GAAP, the ratio of
(a) Consolidated Funded Indebtedness (as of the last day of the most recently
completed fiscal quarter), to (b) Consolidated EBITDA (for the most recently
completed four consecutive fiscal quarters ending on or most recently ended
prior to such date).

“LIBOR Fixed Rate Loan” shall mean a Eurodollar Loan or an Alternate Currency
Loan.

“Lien” shall mean any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, leasing (other than operating leases), sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.

“Liquidity Amount” shall mean, at any time, the sum of (a) (i) the Total
Commitment Amount, minus (ii) the Revolving Credit Exposure; plus (b) all cash
on hand of Borrower; plus (c) all Cash Equivalent Investments of Borrower having
maturities of not more than one year from the date of acquisition thereof; as
determined on a Consolidated basis and in accordance with GAAP.

“Loan” shall mean a Revolving Loan or Swing Loan granted to Borrower by the
Lenders in accordance with Section 2.2(a) or (c) hereof.

“Loan Documents” shall mean, collectively, this Agreement, each Note (if any),
each Guaranty of Payment, all documentation relating to each Letter of Credit,
each Pledge Agreement, if any, the Agent Fee Letter and the Closing Fee Letter,
as any of the foregoing may from time to time be amended, restated or otherwise
modified or replaced, and any other document delivered pursuant thereto.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, or condition (financial or otherwise) of the
Companies taken as a whole, (b) the rights and remedies of Agent or the Lenders
under any Loan Document, (c) the ability of Borrower or the Companies, taken as
a whole, to perform its or their, as the case may be, obligations under any Loan
Document to which it is a party, or (d) the validity or enforceability against
any Credit Party of any Loan Document to which it is a party.

 

11



--------------------------------------------------------------------------------

“Material Indebtedness Agreement” shall mean any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
in excess of the amount of Twenty Million Dollars ($20,000,000).

“Maximum Amount” shall mean, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(a) hereof,
increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 10.10 hereof; provided, however, that the Maximum Amount for
the Swing Line Lender shall exclude the Swing Line Commitment (other than its
pro rata share), and the Maximum Amount of the Fronting Lender shall exclude the
Letter of Credit Commitment (other than its pro rata share).

“Maximum Commitment Amount” shall mean Three Hundred Eighty Million Dollars
($380,000,000).

“Maximum Rate” shall mean that term as defined in Section 2.3(d) hereof.

“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor to such
company.

“Multiemployer Plan” shall mean an ERISA Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

“Non-Credit Party” shall mean a Company that is not a Credit Party.

“Non-Credit Party Exposure” shall mean the aggregate amount, incurred on or
after the Closing Date, of loans by a Credit Party to, investments by a Credit
Party in, guaranties by a Credit Party of Indebtedness of, and Letters of Credit
issued to or for the benefit of, a Company that is not a Credit Party.

“Note” shall mean a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

“Notice of Loan” shall mean a Notice of Loan in substantially the form of the
attached Exhibit C.

“Obligations” shall mean, collectively, (a) all Indebtedness and other
obligations incurred by Borrower to Agent, the Fronting Lender, the Swing Line
Lender, or any Lender pursuant to this Agreement and the other Loan Documents,
and includes the principal of and interest on all Loans and all obligations
pursuant to Letters of Credit, (b) each extension, renewal or refinancing of the
foregoing (provided any such refinancing is made by or through Agent), in whole
or in part, (c) the commitment and other fees and any prepayment fees payable
hereunder, and (d) all fees and charges in connection with Letters of Credit.

“Organizational Documents” shall mean, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, ad valorem or property taxes, goods and services
taxes, harmonized sales taxes and other sales taxes, use taxes, value added
taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

“Participant” shall mean that term as defined in Section 10.11 hereof.

“Patriot Act” shall mean Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, and its successor.

 

12



--------------------------------------------------------------------------------

“Pension Plan” shall mean an ERISA Plan that is subject to Title IV of ERISA,
other than a Multiemployer Plan.

“Permitted Foreign Subsidiary Loans and Investments” shall mean:

(a) the investments by Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, existing as of the Closing Date and set forth on Schedule 5.11
hereto;

(b) the loans by Borrower or a Domestic Subsidiary to a Foreign Subsidiary, in
such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;

(c) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of, a Company;

(d) any investment of cash or property investment by a Credit Party in, or loan
from a Credit Party to, a Foreign Subsidiary, for the making of one or more
Acquisitions of Wholly-Owned Subsidiaries (direct or indirect) of Borrower on or
after the Closing Date, in an aggregate amount not to exceed Fifty Million
Dollars ($50,000,000) for all such Acquisitions; and

(e) any Non-Credit Party Exposure, not otherwise permitted under this
definition, up to the aggregate amount for all Foreign Subsidiaries, when
combined with all Permitted Investments, not to exceed Twenty-Five Million
Dollars ($25,000,000) at any time outstanding.

“Permitted Investment” shall mean an investment of a Company, made after the
Closing Date, in the stock (or other debt or equity instruments) of a Person
(other than a Company), so long as the aggregate amount of all such investments
of all Companies does not exceed, at any time, an aggregate amount (as
determined when each such investment is made) of Five Million Dollars
($5,000,000).

“Permitted Receivables Facility” shall mean an accounts receivable facility
whereby the Companies sell or transfer the accounts receivables of the Companies
to the Receivables Subsidiary which in turn transfers to a buyer, purchaser or
lender undivided fractional interests in such accounts receivable, so long as
(a) no portion of the Indebtedness or any other obligation (contingent or
otherwise) under such Permitted Receivables Facility is guaranteed by any
Company, (b) there is no recourse or obligation to any Company (other than the
Receivables Subsidiary) whatsoever other than pursuant to customary
representations, warranties, covenants and indemnities entered into in the
ordinary course of business in connection with such Permitted Receivables
Subsidiary, and (c) no Company (other than the Receivables Subsidiary) provides,
either directly or indirectly, any other credit support of any kind in
connection with such Permitted Receivables Facility other than as set forth in
subpart (b) of this definition.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, Governmental Authority
or any other entity.

“Pledge Agreement” shall mean each of the Pledge Agreements in substantially the
form of the attached Exhibit G, relating to the Pledged Securities, executed and
delivered to Agent, for the benefit of the Lenders, by Borrower or a Guarantor
of Payment, as applicable, with respect to the Pledged Securities, on or after
the Closing Date, as any of the foregoing may from time to time be amended,
restated or otherwise modified.

“Pledged Securities” shall mean sixty-five percent (65%) of the shares of
capital stock or other equity interest of any first-tier Foreign Subsidiary
(other than Nihon Computervision Corporation (Japan) or an Immaterial
Subsidiary). (Schedule 3 hereto lists, as of the Closing Date, all of the
Pledged Securities.)

“Prime Rate” shall mean the interest rate established from time to time by Agent
as Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

13



--------------------------------------------------------------------------------

“Rand Litigation” shall mean the lawsuit filed against Borrower on May 30, 2003
in the U.S. District Court for the District of Massachusetts by Rand A
Technology Corporation and Rand Technologies Limited.

“Receivables Subsidiary” shall mean a Wholly-Owned Subsidiary of Borrower that
is established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under the Permitted Receivables Facility and that
shall not engage in any activities other than in connection with the Permitted
Receivables Facility.

“Register” shall mean that term as described in Section 10.10(i) hereof.

“Regularly Scheduled Payment Date” shall mean the last day of each March, June,
September and December of each year.

“Related Writing” shall mean each Loan Document and any financial statement or
other writing prepared and furnished by Borrower, or any of its officers, to
Agent or the Lenders pursuant to or otherwise in connection with this Agreement.

“Reportable Event” shall mean any of the events described in Section 4043(c) of
ERISA except where notice is waived by the PBGC.

“Required Lenders” shall mean the holders of at least fifty-one percent (51%),
based upon each Lender’s Commitment Percentage, of (a) the Total Commitment
Amount, or (b) after the Commitment Period, the aggregate amount of the
Revolving Credit Exposure; provided that, if there shall be two or more Lenders,
Required Lenders shall constitute at least two Lenders.

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

“Reserve Percentage” shall mean for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.

“Revolving Credit Commitment” shall mean the obligation hereunder, during the
Commitment Period, of (a) each Lender to make Revolving Loans up to the Maximum
Amount for such Lender, (b) the Fronting Lender to issue and each Lender to
participate in Letters of Credit pursuant to the Letter of Credit Commitment,
and (c) the Swing Line Lender to make and each Lender to participate in Swing
Loans pursuant to the Swing Line Commitment.

“Revolving Credit Exposure” shall mean, at any time, the Dollar Equivalent of
the sum of (a) the aggregate principal amount of all Revolving Loans
outstanding, (b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” shall mean a Revolving Credit Note, substantially in the
form of Exhibit A attached hereto, executed and delivered pursuant to
Section 2.4(a) hereof.

“Revolving Loan” shall mean a Loan made to Borrower by the Lenders in accordance
with Section 2.2(a) hereof.

“SEC” shall mean the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

14



--------------------------------------------------------------------------------

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

“Subordinated” shall mean, as applied to Indebtedness, Indebtedness that shall
have been subordinated (by written terms or written agreement being, in either
case, in form and substance reasonably satisfactory to Agent) in favor of the
prior payment in full of the Obligations.

“Subsidiary” shall mean (a) a corporation more than fifty percent (50%) of the
Voting Power of which is owned, directly or indirectly, by Borrower or by one or
more other subsidiaries of Borrower or by Borrower and one or more subsidiaries
of Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an
ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

“Swing Line Commitment” shall mean the commitment of the Swing Line Lender to
make Swing Loans to Borrower up to the aggregate amount at any time outstanding
of Ten Million Dollars ($10,000,000).

“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding.

“Swing Line Lender” shall mean KeyBank National Association, as holder of the
Swing Line Commitment.

“Swing Line Note” shall mean the Swing Line Note, substantially in the form of
Exhibit B attached hereto, executed and delivered pursuant to Section 2.4(b)
hereof.

“Swing Loan” shall mean a loan that shall be denominated in Dollars granted to
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

“Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) fifteen (15) days after the date such Swing Loan is made, or
(b) the last day of the Commitment Period.

“Taxes” shall mean any and all present or future taxes of any kind, including
but not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions
or withholdings now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (together with any interest, penalties,
fines, additions to taxes or similar liabilities with respect thereto) other
than Excluded Taxes.

“Total Commitment Amount” shall mean the Closing Commitment Amount, as such
amount may be increased up to the Maximum Commitment Amount pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

“U.C.C. Financing Statement” shall mean a financing statement filed or to be
filed in accordance with the Uniform Commercial Code, as in effect from time to
time, in the relevant state or states.

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

15



--------------------------------------------------------------------------------

“Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l) that is covered by ERISA pursuant to Section 4 of
ERISA.

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company or other entity, all of the securities or
other ownership interest (other than directors’ qualifying shares and, in the
case of Foreign Subsidiaries, other nominal amounts of shares held by a Person
other than a Company, but in each case only so long as such shares are held for
the sole purpose of complying with corporate ownership laws of a foreign
jurisdiction) of which having ordinary Voting Power to elect a majority of the
board of directors, or other persons performing similar functions, are at the
time directly or indirectly owned by such Person.

Section 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to Borrower, participate in Swing Loans made by the Swing Line Lender to
Borrower, and issue or participate in Letters of Credit at the request of
Borrower, in such aggregate amount as Borrower shall request pursuant to the
Commitment; provided, however, that in no event shall the Revolving Credit
Exposure be in excess of the Total Commitment Amount.

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:

(i) the Dollar Equivalent of the aggregate outstanding principal amount of Loans
made by such Lender (other than Swing Loans made by the Swing Line Lender), when
combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure and the Swing Line Exposure, shall not be in excess of the Maximum
Amount for such Lender; and

(ii) the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Lenders shall make a Revolving Loan or
Revolving Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Total
Commitment Amount, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure; provided, however, that Borrower
shall not request any Alternate Currency Loan (and the Lenders shall not be
obligated to make an Alternate Currency

 

16



--------------------------------------------------------------------------------

Loan) if, after giving effect thereto, the Alternate Currency Exposure would
exceed the Alternate Currency Maximum Amount. Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans, Eurodollar Loans or Alternate Currency Loans. With respect
to each Alternate Currency Loan, subject to the other provisions of this
Agreement, Borrower shall receive all of the proceeds of such Alternate Currency
Loan in one Alternate Currency and repay such Alternate Currency Loan in the
same Alternate Currency. Subject to the provisions of this Agreement, Borrower
shall be entitled under this Section 2.2(a) to borrow funds, repay the same in
whole or in part and re-borrow hereunder at any time and from time to time
during the Commitment Period.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Fronting Lender shall, in its own name, on behalf of the
Lenders, issue such Letters of Credit for the account of a Credit Party, as
Borrower may from time to time request. Borrower shall not request any Letter of
Credit (and the Fronting Lender shall not be obligated to issue any Letter of
Credit) if, after giving effect thereto, (A) the Letter of Credit Exposure would
exceed the Letter of Credit Commitment, (B) the Revolving Credit Exposure would
exceed the Total Commitment Amount, or (C) with respect to a request for a
Letter of Credit to be issued in an Alternate Currency, the Alternate Currency
Exposure would exceed the Alternate Currency Maximum Amount. The issuance of
each Letter of Credit shall confer upon each Lender the benefits and liabilities
of a participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s Commitment Percentage.

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to Agent (and to the Fronting Lender, if the Fronting Lender is a
Lender other than Agent) by an Authorized Officer not later than 12:00 Noon
(Eastern time) three Business Days prior to the date of proposed issuance of the
Letter of Credit. Each such request shall be in a form acceptable to Agent (and
the Fronting Lender, if the Fronting Lender is a Lender other than Agent) and
shall specify the face amount thereof, the account party, the beneficiary, the
requested date of issuance, amendment, renewal or extension, the expiry date
thereof, the Alternate Currency if a Letter of Credit denominated in an
Alternate Currency is requested, and the nature of the transaction or obligation
to be supported thereby. Concurrently with each such request, Borrower, and any
Credit Party for whose account the Letter of Credit is to be issued, shall
execute and deliver to the Fronting Lender an appropriate application and
agreement, being in the standard form of the Fronting Lender for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
Agent (in the event of any conflict in terms, Borrower and the Fronting Lender
agree that the terms of this Agreement shall govern). Agent shall give the
Fronting Lender and each Lender notice of each such request for a Letter of
Credit.

(iii) Standby Letters of Credit. With respect to each Letter of Credit and the
drafts thereunder, if any, whether issued for the account of Borrower or any
other Credit Party, Borrower agrees to (A) pay to Agent, for the pro rata
benefit of the Lenders, a non-refundable commission based upon the face amount
of such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, at a rate per annum equal to the Applicable
Margin for LIBOR Fixed Rate Loans (in effect on the Regularly Scheduled Payment
Date) multiplied by the face amount of such Letter of Credit; (B) pay to Agent,
for the sole benefit of the Fronting Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of one-eighth percent (1/8%) of the face amount
of such Letter of Credit; and (C) pay to Agent, for the sole benefit of the
Fronting Lender, such other issuance, amendment, negotiation, draw, acceptance,
telex, courier, postage and similar transactional fees as are customarily
charged by the Fronting Lender in respect of the issuance and administration of
similar letters of credit under its fee schedule as in effect from time to time.

(iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, Borrower shall, no later than the next Business Day
following such drawing, reimburse the Fronting Lender for the amount drawn
(together with interest, if any, from the date of such drawing until such
repayment in full at the rates provided herein). In the event that the amount
drawn shall not have been reimbursed by Borrower on the next Business Day
following the date of the drawing of such Letter of Credit, at the sole option
of Agent (and the Fronting Lender, if the Fronting Lender is a Lender other than

 

17



--------------------------------------------------------------------------------

Agent), Borrower shall be deemed to have requested a Revolving Loan, subject to
the provisions of Sections 2.2(a) and 2.5 hereof (other than the requirement set
forth in Section 2.5(d) hereof), in the amount drawn. Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of Agent and such Lender). Each Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. Each Lender acknowledges and agrees that its
obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof when
required by this Section 2.2(b)(iv) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that its payment to Agent, for the account of the Fronting Lender, of the
proceeds of such Revolving Loan shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
such Lender’s Revolving Credit Commitment shall have been reduced or terminated.
Borrower irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(iv) to reimburse, in full (other than
the Fronting Lender’s pro rata share of such borrowing), the Fronting Lender for
the amount drawn on such Letter of Credit. Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to
Borrower hereunder. To the extent so financed, Borrower’s obligation to make
such payment shall be replaced by the Revolving Loan so applied. Each Lender is
hereby authorized to record on its records relating to its Revolving Credit Note
(or, if such Lender has not requested a Revolving Credit Note, its records
relating to Revolving Loans) such Lender’s pro rata share of the amounts paid
and not reimbursed on the Letters of Credit.

(v) Participation in Letters of Credit. If, for any reason, Agent (and the
Fronting Lender if the Fronting Lender is a Lender other than Agent) shall be
unable to or, in the opinion of Agent, it shall be impracticable to, convert any
Letter of Credit to a Revolving Loan pursuant to the preceding subsection, or if
the amount not reimbursed is a Letter of Credit drawn in an Alternate Currency,
Agent (and the Fronting Lender if the Fronting Lender is a Lender other than
Agent) shall have the right to request that each Lender purchase a participation
in the amount due with respect to such Letter of Credit, and Agent shall
promptly notify each Lender thereof (by facsimile or telephone, confirmed in
writing). Upon such notice, but without further action, the Fronting Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from the Fronting Lender, an undivided participation interest in the amount due
with respect to such Letter of Credit in an amount equal to such Lender’s
Commitment Percentage of the principal amount due with respect to such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for the account of the Fronting Lender, such Lender’s ratable
share of the amount due with respect to such Letter of Credit (determined in
accordance with such Lender’s Commitment Percentage). Each Lender acknowledges
and agrees that its obligation to acquire participations in the amount due under
any Letter of Credit that is drawn but not reimbursed by Borrower pursuant to
this Section 2.2(b)(v) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that each such
payment shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not such Lender’s Revolving
Credit Commitment shall have been reduced or terminated. Each Lender shall
comply with its obligation under this Section 2.2(b)(v) by wire transfer of
immediately available funds (in Dollars, except in the case of a Letter of
Credit issued and drawn in an Alternate Currency, and, in such case, in such
Alternate Currency), in the same manner as provided in Section 2.5 hereof with
respect to Revolving Loans. Each Lender is hereby authorized to record on its
records such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

(c) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to Borrower in such amount or amounts as Borrower, through an Authorized
Officer, may from time to time request; provided that Borrower shall not request
any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Total Commitment Amount, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date

 

18



--------------------------------------------------------------------------------

applicable thereto. Borrower shall not request that more than two Swing Loans be
outstanding at any time. Each Swing Loan shall be made in Dollars.

(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to Borrower and the Lenders, Borrower agrees that the Swing Line Lender
shall have the right, in its sole discretion, to require that any Swing Loan be
refinanced as a Revolving Loan. Such Revolving Loan shall be a Base Rate Loan
unless otherwise requested by and available to Borrower hereunder. Upon receipt
of such notice by Borrower and the Lenders, Borrower shall be deemed, on such
day, to have requested a Revolving Loan in the principal amount of the Swing
Loan in accordance with Sections 2.2(a) and 2.5 hereof (other than the
requirement set forth in Section 2.5(d) hereof). Such Revolving Loan shall be
evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of Agent and such Lender). To the extent
so financed, Borrower’s obligation to make such payment shall be replaced by the
Revolving Loan so applied. Each Lender agrees to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever. Each Lender
acknowledges and agrees that such Lender’s obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to Agent, for the account of
the Swing Line Lender, of the proceeds of such Revolving Loan shall be made
without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Lender’s Revolving Credit
Commitment shall have been reduced or terminated. Borrower irrevocably
authorizes and instructs Agent to apply the proceeds of any borrowing pursuant
to this Section 2.2(c)(ii) to repay in full such Swing Loan. Each Lender is
hereby authorized to record on its records relating to its Revolving Credit Note
(or, if such Lender has not requested a Revolving Credit Note, its records
relating to Revolving Loans) such Lender’s pro rata share of the amounts paid to
refund such Swing Loan.

(iii) Participation in Swing Loans. If, for any reason, Agent is unable to or,
in the opinion of Agent, it is impracticable to, convert any Swing Loan to a
Revolving Loan pursuant to the preceding Section 2.2(c)(ii), then on any day
that a Swing Loan is outstanding (whether before or after the maturity thereof),
Agent shall have the right to request that each Lender purchase a participation
in such Swing Loan, and Agent shall promptly notify each Lender thereof (by
facsimile or telephone, confirmed in writing). Upon such notice, but without
further action, the Swing Line Lender hereby agrees to grant to each Lender, and
each Lender hereby agrees to acquire from the Swing Line Lender, an undivided
participation interest in such Swing Loan in an amount equal to such Lender’s
Commitment Percentage of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the benefit of the Swing Line Lender, such Lender’s ratable share of
such Swing Loan (determined in accordance with such Lender’s Commitment
Percentage). Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this Section 2.2(c)(iii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Lender’s Revolving Credit Commitment shall have been reduced
or terminated. Each Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Lender.

Section 2.3. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. Borrower shall pay interest on the unpaid principal amount
of a Base Rate Loan outstanding from time to time from the date thereof until
paid at the Derived Base Rate from time to time in effect. Interest on such Base
Rate Loan shall be payable, commencing March 31, 2006, and on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof.

 

19



--------------------------------------------------------------------------------

(ii) LIBOR Fixed Rate Loans. Borrower shall pay interest on the unpaid principal
amount of each LIBOR Fixed Rate Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin) for LIBOR Fixed Rate Loans, at the Derived LIBOR Fixed
Rate. Interest on such LIBOR Fixed Rate Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that if an Interest
Period shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

(b) Swing Loans. Borrower shall pay interest to Agent, for the sole benefit of
the Swing Line Lender (and any Lender that shall have purchased a participation
in such Swing Loan), on the unpaid principal amount of each Swing Loan
outstanding from time to time from the date thereof until paid at the Derived
Base Rate from time to time in effect. Interest on each Swing Loan shall be
payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall bear interest for a minimum of one day.

(c) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, upon the election of the Required Lenders (i) the
principal of each Loan and the unpaid interest thereon shall bear interest,
until paid, at the Default Rate, (ii) the fee for the aggregate undrawn amount
of all issued and outstanding Letters of Credit shall be increased by two
percent (2%) in excess of the rate otherwise applicable thereto, and (iii) in
the case of any other amount not paid when due from Borrower hereunder or under
any other Loan Document, such amount shall bear interest at the Default Rate;
provided that, during an Event of Default under Section 7.1 or 7.10 hereof, the
applicable Default Rate shall apply without any election or action on the part
of Agent or any Lender.

(d) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable law,
(i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.

Section 2.4. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Lender, to evidence the obligation of
Borrower to repay the Base Rate Loans and LIBOR Fixed Rate Loans made by such
Lender and to pay interest thereon, Borrower shall execute a Revolving Credit
Note, payable to the order of such Lender in the principal amount of its
Revolving Credit Commitment, or, if less, the aggregate unpaid principal amount
of Revolving Loans made by such Lender; provided, however, that the failure of a
Lender to request a Revolving Credit Note shall in no way detract from
Borrower’s obligations to such Lender hereunder.

(b) Swing Loan. Upon the request of the Swing Line Lender, to evidence the
obligation of Borrower to repay the Swing Loans and to pay interest thereon,
Borrower shall execute a Swing Line Note, and payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided, however, that the failure of the Swing Line Lender to request
a Swing Line Note shall in no way detract from Borrower’s obligations to the
Swing Line Lender hereunder.

Section 2.5. Notice of Credit Event; Funding of Loans.

(a) Notice of Credit Event. Borrower, through an Authorized Officer, shall
provide to Agent a Notice of Loan prior to (i) 12:00 Noon (Eastern time) on the
proposed date of borrowing or conversion of any Base Rate Loan, (ii) 12:00 Noon
(Eastern time) three Business Days prior to the proposed date of borrowing,
conversion or continuation of any Eurodollar Loan, (iii) 12:00 Noon (Eastern
time) three Business Days prior to the proposed date

 

20



--------------------------------------------------------------------------------

of borrowing of any Alternate Currency Loan, and (iv) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of any Swing Loan. Borrower shall comply with
the notice provisions set forth in Section 2.2(b)(ii) hereof with respect to
Letters of Credit.

(b) Funding of Loans. Agent shall notify each Lender of the date, amount, type
of currency and Interest Period (if applicable) promptly upon the receipt of a
Notice of Loan, and, in any event, by 2:00 P.M. (Eastern time) on the date such
Notice of Loan is received. On the date that the Credit Event set forth in such
Notice of Loan is to occur, each such Lender shall provide to Agent, not later
than 3:00 P.M. (Eastern time), the amount in Dollars, or, with respect to an
Alternate Currency, in the applicable Alternate Currency, in federal or other
immediately available funds, required of it. If Agent shall elect to advance the
proceeds of such Loan prior to receiving funds from such Lender, Agent shall
have the right, upon prior notice to Borrower, to debit any account of Borrower
or otherwise receive such amount from Borrower, on demand, in the event that
such Lender shall fail to reimburse Agent in accordance with this subsection.
Agent shall also have the right to receive interest from such Lender at the
Federal Funds Effective Rate in the event that such Lender shall fail to provide
its portion of the Loan on the date requested and Agent shall elect to provide
such funds.

(c) Conversion of Loans. At the request of Borrower to Agent, subject to the
notice and other provisions of this Section 2.5, the Lenders shall convert a
Base Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto. Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof. No Alternate Currency Loan
may be converted to a Base Rate Loan or Eurodollar Loan and no Base Rate Loan or
Eurodollar Loan may be converted to an Alternate Currency Loan.

(d) Minimum Amount. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than One Million Dollars
($1,000,000), increased by increments of Five Hundred Thousand Dollars
($500,000);

(ii) a LIBOR Fixed Rate Loan shall be in an amount (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
a rounded number) of not less than Two Million Dollars ($2,000,000), increased
by increments of Five Hundred Thousand Dollars ($500,000) (or, with respect to
an Alternate Currency Loan, such approximately comparable amount as shall result
in a rounded number); and

(iii) a Swing Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000).

(e) Interest Periods. Borrower shall not request that LIBOR Fixed Rate Loans be
outstanding for more than six different Interest Periods at the same time.

Section 2.6. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments in Alternate Currency. With respect to any Alternate Currency Loan
or any Alternate Currency Letter of Credit, all payments (including prepayments)
to any Lender of the principal of or interest on such Alternate Currency Loan or
Alternate Currency Letter of Credit shall be made in the same Alternate Currency
as the original Loan or Letter of Credit. All such payments shall be remitted by
Borrower to Agent, at the address of Agent for notices referred to in
Section 10.4 hereof (or at such office or account as designated in writing by
Agent to Borrower), for the account of the Lenders (or the Fronting Lender or
the Swing Line Lender, as appropriate) not later than 2:00 P.M. (Eastern time)
on the due date thereof in immediately available funds. Any such payments
received by Agent after 2:00 P.M. (Eastern time) shall be deemed to have been
made and received on the next Business Day.

 

21



--------------------------------------------------------------------------------

(c) Payments in Dollars. With respect to (i) any Loan (other than an Alternate
Currency Loan), or (ii) any other payment to Agent and the Lenders that shall
not be covered by subsection (b) above, all such payments (including
prepayments) to Agent of the principal of or interest on such Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by Borrower under this Agreement, shall be made in Dollars. All
payments described in this Section 2.6 shall be remitted to Agent, at the
address of Agent for notices referred to in Section 10.4 hereof for the account
of the Lenders (or the Fronting Lender or the Swing Line Lender, as appropriate)
not later than 2:00 P.M. (Eastern time) on the due date thereof in immediately
available funds. Any such payments received by Agent after 2:00 P.M. (Eastern
time) shall be deemed to have been made and received on the next Business Day.

(d) Payments to Lenders. Upon Agent’s receipt of payments hereunder, Agent shall
immediately distribute to each Lender (except with respect to Swing Loans, which
shall be paid to the Swing Line Lender or, with respect to Letters of Credit,
certain of which payments shall be paid to the Fronting Lender) its ratable
shares, if any, of the amount of principal, interest, and commitment and other
fees received by Agent for the account of such Lender. Payments received by
Agent in Dollars shall be delivered to the Lenders in Dollars in immediately
available funds. Payments received by Agent in any Alternate Currency shall be
delivered to the Lenders in such Alternate Currency in same day funds. Each
Lender shall record any principal, interest or other payment, the principal
amounts of Base Rate Loans, LIBOR Fixed Rate Loans, Swing Loans and Letters of
Credit, the type of currency for each Loan, all prepayments and the applicable
dates, including Interest Periods, with respect to the Loans made, and payments
received by such Lender, by such method as such Lender may generally employ;
provided, however, that failure to make any such entry shall in no way detract
from the obligations of Borrower under this Agreement or any Note. The aggregate
unpaid amount of Loans, types of Loans, Interest Periods and similar information
with respect to the Loans and Letters of Credit set forth on the records of
Agent shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal, interest and fees owing to each Lender.

(e) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided, however, that, with
respect to any LIBOR Fixed Rate Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.

Section 2.7. Prepayment.

(a) Right to Prepay. Borrower shall have the right at any time or from time to
time to prepay, on a pro rata basis for all of the Lenders (except with respect
to Swing Loans, which shall be paid to the Swing Line Lender), all or any part
of the principal amount of the Loans, as designated by Borrower. Such payment
shall include interest accrued on the amount so prepaid to the date of such
prepayment and any amount payable under Article III hereof with respect to the
amount being prepaid. Subject to the payment of any amounts due under Article
III hereof, prepayments of Loans shall be without any premium or penalty.

(b) Notice of Prepayment. Borrower shall give Agent notice of prepayment of a
Base Rate Loan or Swing Loan by no later than 1:00 P.M. (Eastern time) on the
Business Day on which such prepayment is to be made and written notice of the
prepayment of any LIBOR Fixed Rate Loan not later than 1:00 P.M. (Eastern time)
three Business Days before the Business Day on which such prepayment is to be
made.

(c) Minimum Amount. Each prepayment of a LIBOR Fixed Rate Loan shall be in the
principal amount of not less than the lesser of One Million Dollars ($1,000,000)
or the principal amount of such Loan (or, with respect to an Alternate Currency
Loan, the Dollar Equivalent (rounded to a comparable amount) of such amount) or,
with respect to a Swing Loan, the principal balance of such Swing Loan, except
in the case of a mandatory payment pursuant to Section 2.11 or Article III
hereof.

 

22



--------------------------------------------------------------------------------

Section 2.8. Commitment and Other Fees.

(a) Commitment Fee. Borrower shall pay to Agent, for the ratable account of the
Lenders, as a consideration for the Commitment, a commitment fee from the
Closing Date to and including the last day of the Commitment Period, payable
quarterly, at a rate per annum equal to (i) the Applicable Commitment Fee Rate
in effect on the payment date, multiplied by (ii) (A) the average daily Total
Commitment Amount in effect during such quarter minus (B) the average daily
Revolving Credit Exposure (exclusive of the Swing Line Exposure) during such
quarter. The commitment fee shall be payable in arrears, on March 31, 2006, and
on each Regularly Scheduled Payment Date thereafter, and on the last day of the
Commitment Period.

(b) Agent Fee. Borrower shall pay to Agent, for its sole benefit, the fees set
forth in the Agent Fee Letter.

Section 2.9. Modifications to Commitment.

(a) Optional Reduction of Commitment. Borrower may at any time and from time to
time permanently reduce in whole or ratably in part the Commitment to an amount
not less than the then existing Revolving Credit Exposure, by giving Agent not
fewer than three Business Days’ written notice of such reduction, provided that
any such partial reduction shall be in an aggregate amount, for all of the
Lenders, of not less than Five Million Dollars ($5,000,000), increased in
increments of One Hundred Thousand Dollars ($100,000). Agent shall promptly
notify each Lender of the date of each such reduction and such Lender’s
proportionate share thereof. After each such reduction, the commitment fees
payable hereunder shall be calculated upon the Total Commitment Amount as so
reduced. If Borrower reduces in whole the Commitment, on the effective date of
such reduction (Borrower having prepaid in full the unpaid principal balance, if
any, of the Loans, together with all interest and commitment and other fees
accrued and unpaid, and provided that no Letter of Credit Exposure or Swing Line
Exposure shall exist), all of the Notes shall be delivered to Agent marked
“Canceled” and Agent shall redeliver such Notes to Borrower. Any partial
reduction in the Commitment shall be effective during the remainder of the
Commitment Period.

(b) Increase in Commitment. At any time during the Commitment Increase Period,
Borrower may request that Agent increase the Total Commitment Amount from the
Closing Commitment Amount up to an amount that shall not exceed the Maximum
Commitment Amount. Each such increase shall be in increments of at least Five
Million Dollars ($5,000,000), and may be made by either (i) increasing, for one
or more Lenders, with their prior written consent, their respective Revolving
Credit Commitments, or (ii) including one or more Additional Lenders, each with
a new Revolving Credit Commitment, as a party to this Agreement (collectively,
the “Additional Commitment”); provided, however, that existing Lenders shall be
given the first opportunity to provide Additional Commitments. During the
Commitment Increase Period, all of the Lenders agree that Agent, in its sole
discretion, may permit one or more Additional Commitments upon satisfaction of
the following requirements: (A) each Additional Lender, if any, shall execute an
Additional Lender Assumption Agreement, (B) Agent shall provide to each Lender a
revised Schedule 1 to this Agreement, including revised Commitment Percentages
for each of the Lenders, if appropriate, at least three Business Days prior to
the date of the effectiveness of such Additional Commitments (each an
“Additional Lender Assumption Effective Date”), and (C) Borrower shall execute
and deliver to Agent and the Lenders such replacement or additional Revolving
Credit Notes as shall be required by Agent. The Lenders hereby authorize Agent
to execute each Additional Lender Assumption Agreement on behalf of the Lenders.
On each Additional Lender Assumption Effective Date, the Lenders shall make
adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of Agent, in order to reallocate among such Lenders such outstanding
amounts, based on the revised Commitment Percentages and to otherwise carry out
fully the intent and terms of this Section 2.9(b). In connection therewith, it
is understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to Section 2.9(a) hereof) without the
prior written consent of such Lender. Borrower shall not request any increase in
the Commitment pursuant to this Section 2.9(b) if a Default or an Event of
Default shall then exist, or immediately after giving effect to any such
increase would exist.

 

23



--------------------------------------------------------------------------------

Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans and, if applicable, Alternate Currency Loans, interest on Loans and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed. With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed. With respect to certain Alternate Currency Loans
(to the extent it is the market standard for the applicable Alternate Currency),
interest shall be computed on the basis of a year having three hundred
sixty-five (365) days or three hundred sixty-six (366) days, as the case may be,
and calculated for the actual number of days elapsed.

Section 2.11. Mandatory Payments.

(a) If, at any time, the Revolving Credit Exposure shall exceed the Total
Commitment Amount, Borrower shall, as promptly as practicable, but in no event
later than the next Business Day, prepay an aggregate principal amount of the
Revolving Loans sufficient to bring the Revolving Credit Exposure within the
Total Commitment Amount.

(b) If, at any time, the Swing Line Exposure shall exceed the Swing Line
Commitment, Borrower shall, as promptly as practicable, but in no event later
than the next Business Day, prepay an aggregate principal amount of the Swing
Loans sufficient to bring the Swing Line Exposure within the Swing Line
Commitment.

(c) Unless otherwise designated by Borrower, each prepayment pursuant to
Section 2.11(a) hereof shall be applied in the following order (i) first, on a
pro rata basis for the Lenders, to outstanding Base Rate Loans, and (ii) second,
on a pro rata basis for the Lenders, to outstanding LIBOR Fixed Rate Loans,
provided that if the outstanding principal amount of any LIBOR Fixed Rate Loan
shall be reduced to an amount less than the minimum amount set forth in
Section 2.5(d) hereof as a result of such prepayment, then such LIBOR Fixed Rate
Loan shall be converted into a Base Rate Loan on the date of such prepayment.
Any prepayment of a LIBOR Fixed Rate Loan pursuant to this Section 2.11 shall be
subject to the payment of any amounts under Article III hereof.

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If, after the Closing Date (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any LIBOR Fixed Rate Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or the
Alternate Currency Rate; or

(C) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, Borrower shall
pay to such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased

 

24



--------------------------------------------------------------------------------

cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify Borrower (with a copy to Agent) of the event by reason of which it has
become so entitled.

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder, or under or in respect of any Letter of Credit, to
a level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Lender or corporation with respect to capital adequacy), then from time
to time, upon submission by such Lender to Borrower (with a copy to Agent) of a
written request therefor (which shall include the method for calculating such
amount), Borrower shall promptly pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive absent manifest error. In determining any such additional amounts,
such Lender may use any method of averaging and attribution that it (in its sole
discretion) shall deem applicable. The obligations of Borrower pursuant to this
Section 3.1 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

(d) Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within one hundred
eighty (180) days after the occurrence of the event giving rise to such
entitlement or, if later, such Lender having knowledge of such event.

Section 3.2. Taxes.

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes. If any Taxes or Other Taxes are required to be deducted or
withheld from any amounts payable to Agent or any Lender hereunder, the amounts
so payable to Agent or such Lender shall be increased to the extent necessary to
yield to Agent or such Lender (after deducting, withholding and payment of all
Taxes and Other Taxes) interest or any such other amounts payable hereunder at
the rates or in the amounts specified in the Loan Documents.

(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities in accordance with applicable law. As promptly
as possible thereafter, such Credit Party shall send to Agent for its own
account or for the account of the relevant Lender, as the case may be, a copy of
an original official receipt received by such Credit Party showing payment
thereof or other evidence of payment reasonably acceptable to Agent or such
Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes when due
to the appropriate Governmental Authority or fails to remit to Agent the
required receipts or other required documentary evidence, such Credit Party
shall indemnify Agent and the appropriate Lenders on demand for any incremental
taxes, interest or penalties that may become payable by Agent or such Lender as
a result of any such failure.

(c) Each Lender that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to Borrower and Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
with respect to such interest and a Form W-8BEN, or any subsequent versions
thereof or successors thereto, properly completed and duly executed by such
Non-U.S. Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by Credit Parties under this Agreement
and the other Loan Documents. Such forms shall be delivered by each Non-U.S.
Lender on or before the

 

25



--------------------------------------------------------------------------------

date it becomes a party to this Agreement or such other Loan Document. In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
Borrower at any time it determines that such Lender is no longer in a position
to provide any previously delivered certificate to Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this subsection (c), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this subsection (c) that
such Non-U.S. Lender is not legally able to deliver.

(d) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

(e) If the Agent or any other Lender is entitled to a reduction in (and not a
complete exemption from) the applicable withholding tax, the full amount of
which withholding tax, prior to such reduction, shall have been previously paid
in full by Borrower to Agent or such Lender, Agent or such Lender, as the case
may be, shall promptly provide notice to Borrower of such reduction and Borrower
may withhold from the next interest payment payable to Agent or such Lender, the
amount equivalent to such reduction; provided that in the event the amount of
any such reduction in the withholding tax exceeds the amount of interest
payable, Agent or such Lender shall pay to Borrower, in immediately available
funds, the amount of such excess.

Section 3.3. Funding Losses. Borrower agrees to indemnify each Lender and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by Borrower in making a borrowing of,
conversion into or continuation of LIBOR Fixed Rate Loans after Borrower has
given a notice requesting the same in accordance with Section 2.5(a) hereof,
(b) default by Borrower in making any prepayment of or conversion from LIBOR
Fixed Rate Loans after Borrower has given a notice thereof in accordance with
Section 2.7(b) or 2.5(a) hereof, respectively, the provisions of this Agreement,
(c) the making of a prepayment of a LIBOR Fixed Rate Loan on a day that is not
the last day of an Interest Period applicable thereto, or (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the appropriate London interbank market. In the event that any Lender is
entitled to receive compensation pursuant to this Section 3.3, such Lender shall
deliver to Borrower a certificate setting forth the amounts such Lender is
entitled to receive (with a copy to Agent) and Borrower shall pay such Lender
such amount or amounts within ten Business Days after receipt of such
certificate, unless such amount is being contested by Borrower in good faith.
The obligations of Borrower pursuant to this Section 3.3 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of Borrower or the rights of any Lender pursuant to Section 3.1
or 3.2(a) hereof.

Section 3.5. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.

(a) If any Lender shall reasonably determine (which determination shall, upon
notice thereof to Borrower and Agent, be conclusive and binding on Borrower)
that, after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert (if permitted pursuant to this

 

26



--------------------------------------------------------------------------------

Agreement) any Loan into, a LIBOR Fixed Rate Loan, the obligations of such
Lender to make, continue or convert any such LIBOR Fixed Rate Loan shall, upon
such determination, be suspended until such Lender shall notify Agent that the
circumstances causing such suspension no longer exist, and all outstanding LIBOR
Fixed Rate Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

(b) If Agent or the Required Lenders reasonably determine that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
or Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or Alternate
Currency Rate for any requested Interest Period with respect to a proposed LIBOR
Fixed Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain such LIBOR Fixed
Rate Loan shall be suspended until Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a borrowing of, conversion to or continuation of such
LIBOR Fixed Rate Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

Section 3.6. Replacement of Lenders. Borrower shall be permitted to replace any
Lender that requests reimbursement for amounts owing pursuant to Section 3.1 or
3.2(a) hereof, or asserts its inability to make a LIBOR Fixed Rate Loan pursuant
to Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request for
reimbursement has still been made, (d) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement and assume all commitments and
obligations of such replaced Lender, (e) Borrower shall be liable to such
replaced Lender under Section 3.3 hereof if any Alternate Currency Loan owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (f) the replacement financial institution, if
not already a Lender, shall be acceptable to Agent, (g) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.10 hereof (provided that Borrower (or the succeeding Lender, if such
Lender is willing) shall be obligated to pay the assignment fee referred to
therein), and (h) until such time as such replacement shall be consummated,
Borrower shall pay all additional amounts (if any) required pursuant to
Section 3.1 or 3.2(a) hereof, as the case may be.

Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan or
Alternate Currency Loan during the applicable Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate or
Alternate Currency Rate, as applicable, for such Interest Period.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event (and not waived in accordance with
Section 10.3 hereof) shall have been satisfied (or waived) prior to or as of the
first Credit Event (provided that Borrower’s representation need not extend to
whether or not documents are satisfactory to Agent);

 

27



--------------------------------------------------------------------------------

(b) Borrower shall have submitted a Notice of Loan (or with respect to a Letter
of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.6 hereof;

(c) no Default or Event of Default shall have occurred and be continuing or,
immediately after giving effect to such Credit Event, would occur and be
continuing; and

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, such representation or warranty shall be
true in all material respects as of such specific date).

Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to Borrower satisfying each of
the following conditions prior to or concurrently with such Credit Event:

(a) Notes as Requested. Borrower shall have executed and delivered to (i) each
Lender requesting a Revolving Credit Note such Lender’s Revolving Credit Note,
and (ii) the Swing Line Lender the Swing Line Note, if requested by the Swing
Line Lender.

(b) Guaranties of Payment. Each Guarantor of Payment shall have executed and
delivered to Agent a Guaranty of Payment.

(c) Pledge Agreements. Borrower and each Guarantor of Payment that has a
first-tier Foreign Subsidiary (other than Nihon Computervision Corporation
(Japan) or an Immaterial Subsidiary) shall have executed and delivered to Agent,
for the benefit of the Lenders, a Pledge Agreement.

(d) Officer’s Certificate, Resolutions, Organizational Documents. Each Credit
Party shall have delivered to Agent an officer’s certificate (or comparable
domestic or foreign documents) certifying the names of the officers of such
Credit Party authorized to sign the Loan Documents, together with the true
signatures of such officers and certified copies of (i) the resolutions of the
board of directors (or comparable domestic or foreign documents) of such Credit
Party evidencing approval of the execution and delivery of the Loan Documents
and the execution of other Related Writings to which such Credit Party is a
party, and (ii) the Organizational Documents of such Credit Party.

(e) Good Standing and Full Force and Effect Certificates. Borrower shall have
delivered to Agent a good standing certificate or full force and effect
certificate, as the case may be, for each Credit Party, issued on or about the
Closing Date by the Secretary of State in the state or states where such Credit
Party is incorporated or formed or qualified as a foreign entity.

(f) Legal Opinion. Borrower shall have delivered to Agent an opinion of counsel
for each Credit Party, in form and substance reasonably satisfactory to Agent
and the Lenders.

(g) Agent Fee Letter, Closing Fee Letter and Other Fees. Borrower shall have
(i) executed and delivered to Agent the Agent Fee Letter and paid to Agent, for
its sole account, the fees stated therein, (ii) executed and delivered to Agent
the Closing Fee Letter and paid to Agent, for the benefit of the Lenders, the
fees stated therein, and (iii) paid all reasonable legal fees and expenses of
Agent in connection with the preparation and negotiation of the Loan Documents.

(h) Lien Searches. With respect to the property owned or leased by Borrower.
Borrower shall have caused to be delivered to Agent (i) the results of Uniform
Commercial Code lien searches with respect to each Credit Party, reasonably
satisfactory to Agent and the Lenders, (ii) the results of federal and state tax
lien and judicial lien searches, reasonably satisfactory to Agent and the
Lenders, and (iii) Uniform Commercial Code

 

28



--------------------------------------------------------------------------------

termination statements, if any, reflecting termination of all U.C.C. Financing
Statements previously filed by any Person and not expressly permitted pursuant
to Section 5.9 hereof.

(i) Closing Certificate. Borrower shall have delivered to Agent and the Lenders
an officer’s certificate certifying that, as of the Closing Date, (i) all
conditions precedent set forth in this Article IV have been satisfied, (ii) no
Default or Event of Default exists nor immediately after the first Credit Event
will exist, and (iii) each of the representations and warranties contained in
Article VI hereof are true and correct in all material respects as of the
Closing Date.

(j) Letter of Direction. Borrower shall have delivered to Agent a letter of
direction authorizing Agent, on behalf of the Lenders, to disburse the proceeds
of the Loans, if any, which letter of direction includes the authorization to
transfer funds under this Agreement and wire instructions setting forth the
locations to which such funds shall be sent.

(k) No Material Adverse Change. No material adverse change, in the reasonable
opinion of Agent, shall have occurred in the business, operations, property, or
condition (financial or otherwise) of the Companies, taken as a whole, since
September 30, 2005.

(l) Miscellaneous. Borrower shall have provided to Agent such other items as may
be reasonably requested by Agent.

Section 4.3. Post-Closing Conditions. On or before each of the dates specified
in this Section 4.3, Borrower shall satisfy each of the items specified in the
subsections below:

(a) Stock Certificates. No later than thirty (30) days after the Closing Date
(unless a longer period is agreed to in writing by Agent), Borrower and each
Guarantor of Payment that has executed and delivered to Agent, for the benefit
of the Lenders, a Pledge Agreement pursuant to Section 4.2(c) hereof shall
deliver to Agent, for the benefit of the Lenders, the certificated Pledged
Securities referenced therein and appropriate stock powers.

(b) Termination of Certain Liens. No later than thirty (30) days after the
Closing Date (unless a longer period is agreed to in writing by Agent), Borrower
shall have delivered to Agent evidence, in form and substance satisfactory to
Agent, reflecting the termination of the following: (i) the UCC financing
statement filed by The Governor and Company of the Bank of Scotland on Advent
3B2 Inc., (ii) the Lien recorded by the Texas Workforce Commission on Parametric
Technology Corporation, and (iii) the Lien recorded by the State of California
Franchise Tax Board on Parametric Technology Corporation, as each is set forth
in Schedule 5.9 hereto.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall (a) maintain insurance to such extent
and against such hazards and liabilities as is customarily maintained by Persons
engaged in the same or similar business and operating in the same or similar
locations; and (b) within ten Business Days of Agent’s written request, furnish
to Agent such information about such Company’s insurance as Agent may from time
to time reasonably request, which information shall be prepared in form and
detail reasonably satisfactory to Agent and certified by a Financial Officer of
such Company.

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; and (b) all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate provisions have been established in accordance with GAAP) before such
payment becomes overdue, except where nonpayment of such obligations could not
reasonably be expected to have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

Section 5.3. Financial Statements and Information.

(a) Quarterly Financials. Borrower shall deliver to Agent, for delivery to the
Lenders, within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Borrower, balance sheets of the Companies
as of the end of such period and statements of income (loss), stockholders’
equity and cash flow for the quarter and fiscal year to date periods, all
prepared on a Consolidated basis, in accordance with GAAP and certified by a
Financial Officer of Borrower. Borrower shall be deemed to be in compliance with
its delivery obligations pursuant to this Section 5.3(a) with respect to any
material or information set forth in this Section 5.3(a) to the extent such
material or information is publicly filed via the Securities and Exchange
Commission’s Electric Data Gathering and Retrieval System (EDGAR) or any public
electronic filing system successor thereto.

(b) Annual Audit Report. Borrower shall deliver to Agent, for delivery to the
Lenders, within ninety (90) days after the end of each fiscal year of Borrower,
an annual audit report of the Companies for that year prepared on a Consolidated
basis, in accordance with GAAP and certified by an unqualified opinion of
Pricewaterhouse Coopers LLP or any other nationally recognized independent
public accountants, which report shall include balance sheets and statements of
income (loss), stockholders’ equity and cash-flow for that period. Borrower
shall be deemed to be in compliance with its delivery obligations pursuant to
this Section 5.3(b) with respect to any material or information set forth in
this Section 5.3(b) to the extent such material or information is publicly filed
via the Securities and Exchange Commission’s Electric Data Gathering and
Retrieval System (EDGAR) or any public electronic filing system successor
thereto.

(c) Compliance Certificate. Borrower shall deliver to Agent, for delivery to the
Lenders, concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

(d) Management Report. Borrower shall deliver to Agent, for delivery to the
Lenders, concurrently with the delivery of the quarterly and annual financial
statements set forth in subsections (a) and (b) above, a copy of any management
report, letter or similar writing furnished to the Companies by the accountants
in respect of the Companies’ systems, operations, financial condition or
properties.

(e) Annual Budget. Borrower shall deliver to Agent, for delivery to the Lenders,
within ninety (90) days after the end of each fiscal year of Borrower, an annual
budget of the Companies for the then current fiscal year, to be in form
reasonably satisfactory to Agent.

(f) Shareholder and SEC Documents. Borrower shall notify Agent, for delivery to
the Lenders, as soon as practicable, of the availability of all notices,
reports, definitive proxy or other statements and other documents sent by
Borrower to its shareholders, to the holders of any of its debentures or bonds
or the trustee of any indenture securing the same or pursuant to which they are
issued, or sent by Borrower (in final form) to any securities exchange or over
the counter authority or system, or to the SEC or any similar federal agency
having regulatory jurisdiction over the issuance of Borrower’s securities.

(g) Financial Information of Companies. Borrower shall deliver to Agent, for
delivery to the Lenders, within ten Business Days of the receipt of a written
request of Agent, such other information about the financial condition,
properties and operations of any Company as may from time to time be reasonably
requested, which information shall be submitted in form and detail reasonably
satisfactory to Agent and certified by a Financial Officer of the relevant
Company.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable prior notice to such Company) permit
Agent, or any representative of Agent, to examine such Company’s books and
records and to make excerpts therefrom and transcripts thereof.

Section 5.5. Franchises; Change in Business.

(a) Each Company (other than an Immaterial Subsidiary) shall (i) preserve and
maintain at all times its existence except as otherwise permitted pursuant to
Section 5.12 hereof, and (ii) maintain in full force and effect

 

30



--------------------------------------------------------------------------------

all rights and franchises necessary or advisable to the conduct of their
business except as would not reasonably be expected to have a Material Adverse
Effect.

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
and materially changed from the general nature of the business the Companies are
engaged in on the Closing Date.

Section 5.6. ERISA, Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC (other than premium payments due under
Section 4007 of ERISA), established thereunder in connection with any Pension
Plan. Borrower shall furnish to the Lenders (a) as soon as possible and in any
event within thirty (30) days after any Company knows or has reason to know that
any Reportable Event with respect to any Pension Plan has occurred, a statement
of a Financial Officer of such Company, setting forth details as to such
Reportable Event and the action that such Company proposes to take with respect
thereto, together with a copy of the notice of such Reportable Event given to
the PBGC if a copy of such notice is available to such Company, and (b) promptly
after receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any Pension Plan administered by such Company; provided, that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service. Borrower shall promptly notify the
Lenders of any material taxes assessed, proposed to be assessed or that Borrower
has reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6, “material”
means the measure of a matter of significance that shall be determined as being
an amount equal to five percent (5%) of Consolidated Net Worth. As soon as
practicable, and in any event within twenty (20) days, after any Company shall
become aware that an ERISA Event shall have occurred, such Company shall provide
Agent with notice of such ERISA Event with a certificate by a Financial Officer
of such Company setting forth the details of the event and the action such
Company or another Controlled Group member proposes to take with respect
thereto. Borrower shall, at the request of Agent or any Lender, deliver or cause
to be delivered to Agent or such Lender, as the case may be, true and correct
copies of any documents relating to the ERISA Plan of any Company.

Section 5.7. Financial Covenants.

(a) Leverage Ratio. Borrower shall not suffer or permit at any time the Leverage
Ratio to exceed 2.50 to 1.00.

(b) Fixed Charge Coverage Ratio. Borrower shall not suffer or permit at any time
the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to or Capitalized Lease Obligations entered into by any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Twenty-Five Million Dollars
($25,000,000) at any time outstanding;

(c) the Indebtedness existing on the Closing Date as set forth on Schedule 5.8
hereto (and any extension, renewal, replacement or refinancing thereof so long
as the principal amount thereof shall not be increased (other than an increase
in the principal amount of such Indebtedness due to the payment of premiums,
fees and costs associated with such extension, renewal, replacement or
refinancing) after the Closing Date);

(d) Indebtedness of a Credit Party to any other Credit Party;

 

31



--------------------------------------------------------------------------------

(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(f) Permitted Foreign Subsidiary Loans and Investments;

(g) secured Indebtedness of a Foreign Subsidiary in an aggregate principal
amount for all Foreign Subsidiaries not to exceed Five Million Dollars
($5,000,000) at any time outstanding;

(h) unsecured Subordinated Indebtedness, with terms reasonably acceptable to
Agent and the Required Lenders, in an aggregate principal amount for all
Companies not to exceed Two Hundred Fifty Million Dollars ($250,000,000) at any
time outstanding; and

(i) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Ten Million
Dollars ($10,000,000) at any time outstanding.

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for Taxes not yet due and payable (or in the case of property taxes
and assessments, not more than ninety (90) days overdue) or that are being
actively contested in good faith by appropriate proceedings and for which
adequate reserves shall have been established in accordance with GAAP;

(b) carrier’s, warehousemen’s, mechanic’s, materialmen’s, repairmen’s or other
similar Liens, and vendor’s Liens imposed by statute or common law arising in
the ordinary course of business or the ownership of such Company’s property and
assets that (i) do not secure the repayment of Indebtedness, and (ii) do not in
the aggregate materially detract from the value of the property subject thereto
or materially impair the use of such property for its intended purposes;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;

(d) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;

(e) any Lien of Agent, for the benefit of the Lenders;

(f) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of Indebtedness secured thereby shall not be
increased;

(g) any Liens securing the Indebtedness incurred pursuant to Section 5.8(g)
hereof and any refinancing thereof;

(h) easements, rights-of-way, zoning or other use restrictions and other similar
encumbrances incurred in the ordinary course of business, or other minor defects
or irregularities in title of real property not interfering in any material
respect with the use of such property in the business of any Company;

(i) pledges or deposits under workers’ compensation, unemployment insurance and
other social security legislation;

(j) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law, and Liens on documents (and the goods covered
thereby) delivered under trade letters of credit;

 

32



--------------------------------------------------------------------------------

(k) licenses of intellectual property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the companies;

(l) any Lien on property owned by a Company as a result of an Acquisition
permitted pursuant to Section 5.13 hereof, so long as such Lien is (i) either
(A) permitted under another subpart of this Section 5.9, or (B) is released
within ninety (90) days of such Acquisition (unless Borrower shall have obtained
the prior written consent of Agent and the Required Lenders), and (ii) such Lien
was not created at the time of or in contemplation of such Acquisition; or

(m) other Liens, in addition to the Liens listed above, securing amounts, in the
aggregate for all Companies, not to exceed Two Million Dollars ($2,000,000).

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit Agent or the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Company;
provided, however, that, notwithstanding the foregoing provisions of this
sentence, a Company may enter into a contract or agreement so prohibiting Agent
or the Lenders to the extent such prohibition (i) is required by a contract or
agreement with a Governmental Authority, (ii) requires a consent not obtained of
any Governmental Authority, or (iii) constitutes a breach or default under, or
results in the termination of, or requires any consent not obtained under, any
such contract or agreement except to the extent the term in such contract or
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable law.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) Cash Equivalent Investments;

(iii) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

(iv) Permitted Investments and Permitted Foreign Subsidiary Loans and
Investments, so long as, in each case, no Default or Event of Default shall
exist prior to or after giving effect to such loan or investments;

(v) loans to, investments by and guaranties of the Indebtedness of, a Company
from or by a Company, so long as each such Company is a Credit Party; and

(vi) any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
Five Hundred Thousand Dollars ($500,000) at any time outstanding.

 

33



--------------------------------------------------------------------------------

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person, except that, if no Default or Event of
Default shall then exist or immediately thereafter shall begin to exist:

(a) any Company may merge with (i) Borrower (provided that Borrower shall be the
continuing or surviving Person), (ii) any one or more Guarantors of Payment
(provided that a Guarantor of Payment shall be the continuing or surviving
Person), or (iii) so long as both such Companies are Non-Credit Parties, any
other Company;

(b) any Company may sell, lease, transfer or otherwise dispose of any of its
assets to (i) Borrower, (ii) any Guarantor of Payment, or (iii) so long as both
such Companies are Non-Credit Parties, any other Company;

(c) any Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer used in such Company’s business;

(d) any Company may sell, lease, transfer or otherwise dispose of any inventory
or other assets in the ordinary course of business;

(e) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof;

(f) any Company may sell, transfer or otherwise dispose of its accounts
receivables, either pursuant to a Permitted Receivables Facility or pursuant to
other sales by such Company, in an aggregate amount for all Companies not to
exceed Twenty Million Dollars ($20,000,000) during any fiscal year of Borrower;

(g) any Company may sell, lease, transfer or otherwise dispose of intellectual
property in an aggregate amount for all Companies not to exceed Seventeen
Million Five Hundred Thousand Dollars ($17,500,000) during any fiscal year of
Borrower;

(h) any Company may sell, lease, transfer or otherwise dispose of any non-core
assets so long as the assets disposed (i) are sold for their fair market value
and on an arms-length basis, and (ii) generate revenues in an amount not to
exceed, when combined with all such assets disposed by all Companies during the
Commitment Period, two percent (2%) of Borrower’s Consolidated gross revenue for
the preceding period of twelve (12) consecutive months; and

(i) each of the Companies listed on Schedule 5.12 hereto may be liquidated,
wound up or dissolved at any time so long as such Subsidiaries are Immaterial
Subsidiaries.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Company may effect an Acquisition so long as:

(a) in the case of a merger, amalgamation or other combination including
Borrower, Borrower shall be the surviving entity;

(b) in the case of a merger, amalgamation or other combination including a
Credit Party (other than Borrower), a Credit Party shall be the surviving
entity;

(c) the business to be acquired shall be similar or complementary to the lines
of business of the Companies;

(d) the Companies shall be in compliance with Section 5.7 hereof both prior to
and subsequent to the transaction;

(e) no Default or Event of Default shall exist prior to or after giving effect
to such Acquisition;

 

34



--------------------------------------------------------------------------------

(f) Borrower shall have provided to Agent and the Lenders, at least ten Business
Days prior to such Acquisition (or, if the aggregate Consideration paid for such
Acquisition is less than Fifty Million Dollars ($50,000,000), within five
Business Days after the completion of such Acquisition), a certificate of a
Financial Officer of Borrower showing pro forma compliance with Section 5.7
hereof, both before and after giving effect to the proposed Acquisition;

(g) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

(h) the Liquidity Amount shall be no less than Twenty Million Dollars
($20,000,000) after giving effect to such Acquisition.

Section 5.14. Notice. Borrower shall cause a Financial Officer of Borrower to
promptly notify Agent, in writing, whenever a Default or Event of Default has
occurred hereunder or any representation or warranty made in Article VI hereof
ceases, in any material respect, to be true and complete.

Section 5.15. Capital Distributions. Borrower may make or commit itself to make
Capital Distributions, except that Borrower shall not make Capital Distributions
if (a) Borrower shall not be in full compliance with Section 5.7 hereof both
prior to and after giving effect to such Capital Distribution, and (b) no
Default or Event of Default has occurred and is continuing or will occur and be
continuing after giving effect to such Capital Distribution.

Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws including, without
limitation, all Environmental Laws in jurisdictions in which such Company owns
or operates a facility or site, arranges for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts for transport any hazardous
substances, solid waste or other wastes or holds any interest in real property
or otherwise, except where any requirement of any Environmental Law is being
contested in good faith or a bona fide dispute exists with respect thereto.
Borrower shall furnish to the Lenders, promptly after receipt thereof, a copy of
any notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
material release or disposal of hazardous waste, solid waste or other wastes on,
under or to any real property in which any Company holds any ownership interest
or performs any of its operations, in violation of any Environmental Law. As
used in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority private Person, or
otherwise. Borrower shall defend, indemnify and hold Agent and the Lenders
harmless against all costs, expenses, claims, damages, penalties and liabilities
of every kind or nature whatsoever (including reasonable attorneys’ fees)
arising out of or resulting from the noncompliance of any Company with any
Environmental Law. Such indemnification shall survive any termination of this
Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Company that is a Credit Party or a
Foreign Subsidiary) on terms that shall be less favorable to such Company than
those that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or an Affiliate.

Section 5.18. Use of Proceeds. Borrower’s use of the proceeds of the Loans shall
be solely for working capital and other general corporate purposes of the
Companies (including Acquisitions) and for the refinancing of existing
Indebtedness.

Section 5.19. Corporate Names. No Credit Party shall change its corporate name
or its state, province or other jurisdiction of organization, unless, in each
case, Borrower shall have provided Agent with at least thirty (30) days prior
written notice thereof.

 

35



--------------------------------------------------------------------------------

Section 5.20. Subsidiary Guaranties and Pledge of Stock or Other Ownership
Interest.

(a) Guaranties. Each Domestic Subsidiary (that is not an Immaterial Subsidiary)
created, acquired or held subsequent to the Closing Date, shall immediately
execute and deliver to Agent, for the benefit of the Lenders, a Guaranty of
Payment of all of the Obligations to be in form and substance acceptable to
Agent, along with any corporate governance and authorization documents, and an
opinion of counsel as may be deemed necessary or advisable by Agent.

(b) Pledge of Stock. With respect to the creation or acquisition, after the
Closing Date, of a first-tier Foreign Subsidiary (other than an Immaterial
Subsidiary) of Borrower or, after the Closing Date, a Domestic Subsidiary, or if
a first-tier Foreign Subsidiary is no longer an Immaterial Subsidiary, Borrower
shall deliver to Agent, for the benefit of the Lenders, the share certificates
(or other evidence of equity), if any, owned by a Credit Party pursuant to the
terms of a Pledge Agreement executed by the appropriate Credit Party; provided,
however, that no Company shall be required to pledge more than sixty-five
percent (65%) of the outstanding shares or other ownership interest of any such
first-tier Foreign Subsidiary.

(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to Agent, for the benefit of the Lenders, on or after
the Foreign Pledge Perfection Trigger Date, Agent shall, at all times
thereafter, in the discretion of Agent or the Required Lenders, have the right
to perfect, at Borrower’s cost, payable upon request therefor (including,
without limitation, any foreign counsel, or foreign notary, filing, registration
or similar, fees, costs or expenses), its security interest in the Pledged
Securities in the respective foreign jurisdiction; provided that Agent and the
Required Lenders, in their reasonable discretion and in consultation with
Borrower, may waive the requirements of this subsection (c) with respect to the
perfection of any Pledged Securities in any foreign jurisdiction to the extent
that it determines that the costs of perfecting its security interests in such
Pledged Securities are excessive in relation to the value of the security to be
afforded thereby.

Section 5.21. Restrictive Agreements. Except as set forth in this Agreement,
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to Borrower, (b) make, directly
or indirectly, loans or advances or capital contributions to Borrower or
(c) transfer, directly or indirectly, any of the properties or assets of such
Subsidiary to Borrower; except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) customary non-assignment
provisions in leases or other agreements entered in the ordinary course of
business and consistent with past practices, or (iii) customary restrictions in
security agreements or mortgages securing Indebtedness or capital leases, of a
Company to the extent such restrictions shall only restrict the transfer of the
property subject to such security agreement, mortgage or lease.

Section 5.22. Other Covenants. In the event that any Company shall enter into,
or shall have entered into, any Material Indebtedness Agreement, wherein the
covenants applicable to one or more Credit Parties contained therein shall be
more restrictive than the covenants set forth herein, then the Companies shall
be bound hereunder by such more restrictive covenants with the same force and
effect as if such covenants were written herein.

Section 5.23. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a Guarantor of Indebtedness incurred pursuant to any Material
Indebtedness Agreement unless such Company shall also be a Guarantor of Payment
under this Agreement prior to or concurrently therewith (except as to agreements
pertaining to a Foreign Subsidiary permitted under Section 5.8 hereof wherein no
Credit Party is a Guarantor).

Section 5.24. Amendment of Organizational Documents. No Company shall amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or otherwise amend its Organizational Documents in
any manner materially adverse to Lenders, without the prior written consent of
Agent.

Section 5.25. Further Assurances. Borrower shall, promptly upon request by
Agent, or any Lender through Agent, (a) correct any material defect or error
that may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further reasonable acts, deeds, certificates, assurances

 

36



--------------------------------------------------------------------------------

and other instruments as Agent, or any Lender through Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing under the laws
of its state or jurisdiction of incorporation or organization and is duly
qualified and authorized to do business and is in good standing as a foreign
entity in each jurisdiction where the character of its property or its business
activities makes such qualification necessary, except where a failure to so
qualify would not reasonably be expected to have a Material Adverse Effect.
Schedule 6.1 hereto sets forth, as of the Closing Date, each Subsidiary of
Borrower (and whether such Subsidiary is an Immaterial Subsidiary), its state of
formation, the percentage of each class of stock or membership interests owned
by a Company, the location of its chief executive office and its principal place
of business. Borrower owns all of the equity interests of each of its
Subsidiaries (excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a
Company).

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, (a) such Company’s
Organizational Documents, or (b) to the extent a conflict, breach or default of
any other agreement would cause a Material Adverse Effect, such other agreement.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

(d) has ensured that no Person who owns a controlling interest in or otherwise
controls a Company is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;

(e) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations; and

(f) is in compliance, in all material respects, with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. Excluding the Rand
Litigation which is discussed in the last sentence of this Section 6.4 and,
except as disclosed on Schedule 6.4 hereto, there are (a) no lawsuits, actions,
investigations, or other proceedings pending or, to the knowledge of each
Company, threatened against any

 

37



--------------------------------------------------------------------------------

Company, or in respect of which any Company may have any liability, in any court
or before any Governmental Authority, arbitration board, or other tribunal,
that, if adversely determined, could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or government agency or instrumentality to which any Company is a party or
by which the property or assets of any Company are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or, to the knowledge of each Company, threats of
work stoppage, strike, or pending demands for collective bargaining which could
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, Borrower cannot predict the ultimate resolution of the Rand Litigation,
and cannot represent and warrant to Agent and the Lenders that, if adversely
determined to Borrower, the Rand Litigation will not have a material adverse
impact on Borrower’s financial condition or results of operations.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any security interest or Lien of
any kind. No Company has entered into any contract or agreement which exists on
or after the Closing Date that would prohibit Agent or the Lenders from
acquiring a security interest, mortgage or other Lien on, or a collateral
assignment of, any of the property or assets of any Company; except for a
contract or agreement so prohibiting Agent or the Lenders to the extent such
prohibition (i) is required by a contract or agreement with a Governmental
Authority, (ii) requires a consent not obtained of any Governmental Authority,
or (iii) constitutes a breach or default under, or results in the termination
of, or requires any consent not obtained under, any such contract or agreement
(except to the extent the term in such contract or agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law).

Section 6.7. Tax Returns. All federal and state, and all material provincial and
local, tax returns and other reports required by law to be filed in respect of
the income, business, properties and employees of each Company have been filed
and all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein. The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.

Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where any requirement of
any Environmental Law is being contested in good faith or a bona fide dispute
exists with respect thereto. No litigation or proceeding arising under, relating
to or in connection with any Environmental Law is pending or, to the best
knowledge of each Company, threatened, against any Company, any real property in
which any Company holds or has held an interest or any past or present operation
of any Company that, if adversely determined, could reasonably be expected to
have a Material Adverse Effect. No material release, threatened release or
disposal of hazardous waste, solid waste or other wastes is occurring, or has
occurred (other than those that are currently being cleaned up in accordance
with Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law. As used in this Section 6.8, “litigation or proceeding” means
any demand, claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise.

Section 6.9. Continued Business. As of the Closing Date, to Borrower’s
knowledge, there exists no present condition or state of facts or circumstances
that would have a Material Adverse Effect or prevent the Companies taken as a
whole from conducting their business or the transactions contemplated by this
Agreement in substantially the same manner in which it was previously conducted.

Section 6.10. Employee Benefits Plans. Schedule 6.10 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. With respect to any

 

38



--------------------------------------------------------------------------------

Pension Plan, no accumulated funding deficiency exists for which there would be
an excise tax under Code Section 4971. No changes have occurred or are expected
to occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), subject to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972. With respect to
any Pension Plan, the “accumulated benefit obligation” of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets.

Section 6.11. Consents or Approvals. Subject to Section 4.3 hereof, no consent,
approval or authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed or where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

Section 6.12. Solvency. Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the Lenders. Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Lenders. Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Lenders incurred hereunder. Borrower does not intend to incur debts beyond
its ability to pay such debts as they mature.

Section 6.13. Financial Statements. The audited Consolidated financial
statements of Borrower for the fiscal year of Borrower ended September 30, 2005,
furnished to Agent and the Lenders, are true and complete in all material
respects, have been prepared in accordance with GAAP, and fairly present the
financial condition of the Companies as of the date of such financial statements
and the results of their operations for the period then ending. Since the date
of such statements, there has been no material change in any Company’s
accounting procedures. Since the delivery to Agent, for the benefit of the
Lenders, pursuant to Section 5.3(b) hereof, of the most recently audited
financial statements of Borrower, there has been no material adverse change in
any Company’s financial condition, properties or business.

Section 6.14. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

Section 6.15. Intellectual Property. Each Company owns or has the right to use
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without, to the
knowledge of such Company, conflict with the rights of others, except for such
failures to so own or have the right to use or for such conflicts that, in any
such case, would not reasonably be expected to have a Material Adverse Effect.

 

39



--------------------------------------------------------------------------------

Section 6.16. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same or similar businesses as the
Companies operating in the same or similar locations.

Section 6.17. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein or in
the Loan Documents not materially misleading. After due inquiry by Borrower, as
of the Closing Date, there is no known fact that any Company has not disclosed
to Agent and the Lenders that has or is likely to have a Material Adverse
Effect.

Section 6.18. Investment Company; Holding Company. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
regulation under the Public Utility Holding Company Act of 1935 or the Federal
Power Act, each as amended.

Section 6.19. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. EVENTS OF DEFAULT

Each of the following shall constitute an Event of Default hereunder:

Section 7.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within five days thereafter; or (b) the
principal of any Loan or any obligation under any Letter of Credit shall not be
paid in full when due and payable.

Section 7.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or 5.15 hereof.

Section 7.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Agent or the Required Lenders that the specified Default is to be remedied.

Section 7.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company to Agent or the Lenders, or
any thereof, or any other holder of any Note, shall be incorrect in any material
respect when made or deemed to have been made.

Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could reasonably be expected to have a
Material Adverse Effect, or (b) results in a Lien on any of the assets of any
Company, to the extent that the aggregate of all such Liens for all Companies
exceeds Five Million Dollars ($5,000,000).

Section 7.7. Change in Control. If any Change in Control shall occur

 

40



--------------------------------------------------------------------------------

Section 7.8. Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that the aggregate of all such judgments
for all such Companies shall exceed Five Million Dollars ($5,000,000).

Section 7.9. Validity of Loan Documents. (a) Any material provision, in the sole
opinion of Agent, of any Loan Document shall at any time for any reason cease to
be valid, binding and enforceable against any Credit Party; (b) the validity,
binding effect or enforceability of any Loan Document against any Credit Party
shall be contested by any Credit Party; (c) any Credit Party shall deny that it
has any or further liability or obligation under any Loan Document; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Agent and
the Lenders the benefits purported to be created thereby.

Section 7.10. Solvency. If any Company (other than an Immaterial Subsidiary)
shall (a) except as permitted pursuant to Section 5.12 hereof, discontinue
business, (b) generally not pay its debts as such debts become due, (c) make a
general assignment for the benefit of creditors, (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim trustee
or liquidator of all or a substantial part of its assets or of such Company,
(e) be adjudicated a debtor or insolvent or have entered against it an order for
relief under Title 11 of the United States Code, or under any other bankruptcy
insolvency, liquidation, winding-up, corporate or similar statute or law,
foreign, federal state or provincial, in any applicable jurisdiction, now or
hereafter existing, as any of the foregoing may be amended from time to time, or
other applicable statute for jurisdictions outside of the United States, as the
case may be, (f) file a voluntary petition in bankruptcy, or file a proposal or
notice of intention to file a proposal or have an involuntary proceeding filed
against it and the same shall continue undismissed for a period of sixty
(60) days from commencement of such proceeding or case, or file a petition or an
answer or an application or a proposal seeking reorganization or an arrangement
with creditors or seeking to take advantage of any other law (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, (g) suffer or
permit to continue unstayed and in effect for thirty (30) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an administrator,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets or of such Company, (h) have an administrative receiver appointed
over the whole or substantially the whole of its assets or of such Company,
(i) take, or omit to take, any action in order thereby to effect any of the
foregoing have assets the value of which is less than its liabilities (taking
into account prospective and contingent liabilities), or (j) have a moratorium
declared in respect of any of its Indebtedness, or any analogous procedure or
step is taken in any jurisdiction.

ARTICLE VIII. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 8.1. Optional Defaults. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8 or 7.9 hereof shall occur, Agent
may, with the consent of the Required Lenders, and shall, at the written request
of the Required Lenders, give written notice to Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan and the obligation of the Fronting Lender to issue any Letter
of Credit immediately shall be terminated; and/or

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full

 

41



--------------------------------------------------------------------------------

without any presentment or demand and without any further or other notice of any
kind, all of which are hereby waived by Borrower.

Section 8.2. Automatic Defaults. If any Event of Default referred to in
Section 7.10 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Fronting Lender be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by Borrower.

Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, Borrower shall immediately
deposit with Agent, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit, cash equal to the sum of the aggregate undrawn balance of any
then outstanding Letters of Credit. Agent and the Lenders are hereby authorized,
at their option, to deduct any and all such amounts from any deposit balances
then owing by any Lender (or any affiliate of such Lender, wherever located) to
or for the credit or account of any Credit Party, as security for the
obligations of Borrower and any Guarantor of Payment to reimburse Agent and the
Lenders for any then outstanding Letters of Credit.

Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower or a Guarantor
of Payment to such Lender (including, without limitation, any participation
purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or 8.5 hereof),
whether or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of Borrower or
any Guarantor of Payment, all without notice to or demand upon Borrower or any
other Person, all such notices and demands being hereby expressly waived by
Borrower.

Section 8.5. Equalization Provision. Each Lender agrees with the other Lenders
that if it, at any time, shall obtain any Advantage over the other Lenders or
any thereof in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to Agent’s giving of notice to participate and except under
Article III hereof), it shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage. If any such Advantage resulting in the purchase of an
additional participation as aforesaid shall be recovered in whole or in part
from the Lender receiving the Advantage, each such purchase shall be rescinded,
and the purchase price restored (but without interest unless the Lender
receiving the Advantage is required to pay interest on the Advantage to the
Person recovering the Advantage from such Lender) ratably to the extent of the
recovery. Each Lender further agrees with the other Lenders that if it at any
time shall receive any payment for or on behalf of Borrower on any Indebtedness
owing by Borrower pursuant to this Agreement (whether by voluntary payment, by
realization upon security, by reason of offset of any deposit or other
indebtedness, by counterclaim or cross-action, by the enforcement of any right
under any Loan Document, or otherwise), it will apply such payment first to any
and all Obligations owing by Borrower to that Lender (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section 8.5 or any other Section of this Agreement). Each Credit Party agrees
that any Lender so purchasing a participation from the other Lenders or any
thereof pursuant to this Section 8.5 may exercise all of its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were a direct creditor of such Credit Party in the amount of such
participation.

Section 8.6. Other Remedies. The remedies in this Article VIII are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. Agent
shall exercise the rights under this Article VIII and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.

 

42



--------------------------------------------------------------------------------

ARTICLE IX. THE AGENT

The Lenders authorize KeyBank National Association and KeyBank National
Association hereby agrees to act as agent for the Lenders in respect of this
Agreement upon the terms and conditions set forth elsewhere in this Agreement,
and upon the following terms and conditions:

Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of Borrower or any
other Company, or the financial condition of Borrower or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 9.2. Note Holders. Agent may treat the payee of any Note as the holder
thereof (or, if there is no Note, the holder of the interest as reflected on the
books and records of Agent) until written notice of transfer shall have been
filed with Agent, signed by such payee and in form satisfactory to Agent.

Section 9.3. Consultation With Counsel. Agent may consult with legal counsel
selected by Agent and shall not be liable to any Lender for any action taken or
suffered in good faith by Agent in accordance with the opinion of such counsel.

Section 9.4. Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

Section 9.5. Agent and Affiliates. KeyBank National Association (“KeyBank”) and
its affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Companies and Affiliates as though KeyBank were not Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that Agent shall be under no obligation to provide
such information to other Lenders. With respect to Loans and Letters of Credit
(if any), KeyBank and its affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though KeyBank
were not Agent, and the terms “Lender” and “Lenders” include KeyBank and its
affiliates, to the extent applicable, in their individual capacities.

 

43



--------------------------------------------------------------------------------

Section 9.6. Knowledge of Default. It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by a Lender in writing that such Lender
believes that a Default or Event of Default has occurred and is continuing and
specifying the nature thereof or has been notified by Borrower pursuant to
Section 5.14 hereof.

Section 9.7. Action by Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises.

Section 9.8. Release of Guarantor of Payment or Pledge of Stock. In the event of
a merger, sale of assets or other transaction permitted pursuant to Section 5.12
hereof and so long as there is no Default or Event of Default existing, Agent,
at the request and expense of Borrower, is hereby authorized by the Lenders to
release, in connection therewith, one or more Guarantors of Payment or pledge of
stock, as appropriate, upon the written request of Borrower.

Section 9.9. Notice of Default. In the event that Agent shall (a) have been
notified by a Lender in writing that such Lender believes that a Default or
Event of Default has occurred and is continuing, or (b) have actual knowledge of
a Default or Event of Default due to the default in the payment of principal,
interest and fees required to be paid to Agent for the account of the Lenders,
Agent shall promptly notify the Lenders and shall take such action and assert
such rights under this Agreement as the Required Lenders shall direct and Agent
shall inform the other Lenders in writing of the action taken. Agent may take
such action and assert such rights as it deems to be advisable, in its
discretion, for the protection of the interests of the holders of the
Obligations.

Section 9.10. Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible to any Lender for the negligence or misconduct of any
agent or attorney-in-fact that it selects in the absence of gross negligence or
willful misconduct, as determined by a court of competent jurisdiction.

Section 9.11. Indemnification of Agent. The Lenders agree to indemnify Agent (to
the extent not reimbursed by Borrower) ratably, according to their respective
Commitment Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees) or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against Agent in its capacity as
agent in any way relating to or arising out of this Agreement or any Loan
Document or any action taken or omitted by Agent with respect to this Agreement
or any Loan Document, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees) or disbursements resulting
from Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction, or from any action taken or omitted by Agent in any
capacity other than as agent under this Agreement, or any other Loan Document.
No action taken in accordance with the directions of the Required Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section 9.11. The undertaking in this Section 9.11 shall survive repayment
of the Loans, cancellation of the Notes, if any, expiration or termination of
the Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the agent.

Section 9.12. Successor Agent. Agent may resign as agent hereunder by giving not
fewer than thirty (30) days prior written notice to Borrower and the Lenders. If
Agent shall resign under this Agreement, then either (a) the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders (with the
consent of Borrower so long as an Event of Default has not occurred and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following
Agent’s notice to the Lenders of its resignation, then Agent shall appoint a
successor agent that shall serve as agent until such

 

44



--------------------------------------------------------------------------------

time as the Required Lenders appoint a successor agent. Upon its appointment,
such successor agent shall succeed to the rights, powers and duties as agent,
and the term “Agent” shall mean such successor effective upon its appointment,
and the former agent’s rights, powers and duties as agent shall be terminated
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement.

Section 9.13. Fronting Lender. The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith. The Fronting Lender shall have all of the
benefits and immunities (a) provided to Agent in this Article IX with respect to
any acts taken or omissions suffered by the Fronting Lender in connection with
the Letters of Credit and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent”, as used in
this Article IX, included the Fronting Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Fronting Lender.

Section 9.14. Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent. Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.15. Other Agents. As used in this Agreement, the term “Agent” shall
only include Agent. None of the Syndication Agent or Co-Documentation Agents
shall have any rights, obligations or responsibilities hereunder in such
capacity.

ARTICLE X. MISCELLANEOUS

Section 10.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that Agent has made no representation
or warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Lender. Each Lender represents that it has made and shall continue to make its
own independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by Agent to the Lenders hereunder), whether coming into its possession
before the first Credit Event hereunder or at any time or times thereafter. Each
Lender further represents that it has reviewed each of the Loan Documents.

Section 10.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note (or, if there is no
Note, the holder of the interest as reflected on the books and records of Agent)
in exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the

 

45



--------------------------------------------------------------------------------

Loan Documents. The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.

Section 10.3. Amendments, Waivers and Consents.

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

(b) Exceptions to the General Rule. Anything herein to the contrary
notwithstanding, unanimous consent of the Lenders shall be required with respect
to (i) any increase in the Commitment hereunder (except as specified in
Section 2.9(b) hereof), (ii) the extension of maturity of the Loans, the payment
date of interest or scheduled principal thereunder, or the payment date of
commitment or other fees payable hereunder, (iii) any reduction in the rate of
interest on the Loans (provided that the institution of the Default Rate and a
subsequent removal of the Default Rate shall not constitute a decrease in
interest rate pursuant to this Section 10.3), or in any amount of interest or
scheduled principal due on any Loan, or the payment of commitment or other fees
hereunder or any change in the manner of pro rata application of any payments
made by Borrower to the Lenders hereunder, (iv) any change in any percentage
voting requirement, voting rights, or the Required Lenders definition in this
Agreement, (v) the release of any Guarantor of Payment or Pledged Securities,
except as specifically permitted hereunder or if such Person becomes an
Immaterial Subsidiary, or (vi) any amendment to this Section 10.3 or Section 8.5
hereof.

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of seventy-five percent (75%) of the Lenders is obtained
(any Lender withholding consent hereof being referred to as a “Non-Consenting
Lender”), then, so long as Agent is not the Non-Consenting Lender, Agent may, at
the sole expense of Borrower, upon notice to such Non-Consenting Lender and
Borrower, require such Non-Consenting Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.10 hereof)
all of its interests, rights and obligations under this Agreement to an Eligible
Transferee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from such Eligible Transferee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts, including any breakage compensation under Article III
hereof).

(d) Generally. Notice of amendments or consents ratified by the Lenders
hereunder shall be forwarded by Agent to all of the Lenders. Each Lender or
other holder of a Note (or interest in any Loan) shall be bound by any
amendment, waiver or consent obtained as authorized by this Section 10.3,
regardless of its failure to agree thereto.

Section 10.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement (including a courtesy notice to (a) General Counsel, mailed or
delivered to him, addressed to him at 140 Kendrick Street, Needham,
Massachusetts 02494, and (b) James I. Rubens, mailed or delivered to him,
addressed to him at Edwards Angell Palmer & Dodge LLP, 111 Huntington Avenue,
Boston, Massachusetts 02199, provided that in each case the failure to give such
courtesy notice shall have no legal effect hereunder), if to a Lender, mailed or
delivered to it, addressed to the address of such Lender specified on the
signature pages of this Agreement, or, as to each party, at such other address
as shall be designated by such party in a written notice to each of the other
parties. All notices, statements, requests, demands and other communications
provided for hereunder shall be deemed to be given or made when hand delivered,
delivered by overnight courier or two Business Days after being deposited in the
mails with postage prepaid by registered or certified mail, addressed as
aforesaid, or sent by facsimile with telephonic confirmation of receipt (if
received during a Business Day, otherwise the following Business Day), except
that notices from Borrower to Agent or the Lenders pursuant to any of the
provisions hereof shall not be effective until received by Agent or the Lenders,
as the case may be. For purposes of Article II hereof, Agent shall be entitled
to rely on telephonic instructions from any person that Agent in

 

46



--------------------------------------------------------------------------------

good faith believes is an Authorized Officer of Borrower, and Borrower shall
hold Agent and each Lender harmless from any loss, cost or expense resulting
from any such reliance.

Section 10.5. Costs, Expenses and Taxes. Borrower agrees to pay on demand all
reasonable costs and expenses of Agent, including, but not limited to,
(a) reasonable syndication, administration, travel and out-of-pocket expenses,
including but not limited to reasonable attorneys’ fees and expenses, of Agent
in connection with the preparation, negotiation and closing of the Loan
Documents and the administration of the Loan Documents, the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of Agent in connection with
the administration of the Loan Documents and the other instruments and documents
to be delivered hereunder, and (c) the reasonable fees and out-of-pocket
expenses of special counsel for Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto. Borrower also agrees to pay on demand all costs and expenses of Agent
and the Lenders, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related Writing. In addition, Borrower shall pay any and all
stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failure to pay such taxes or fees, other than those liabilities
resulting from the gross negligence or willful misconduct of Agent, or, with
respect to amounts owing to a Lender, such Lender, in each case as determined by
a court of competent jurisdiction. All obligations provided for in this
Section 10.5 shall survive any termination of this Agreement.

Section 10.6. Indemnification. Borrower agrees to defend, indemnify and hold
harmless Agent and each Lender (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Lender in connection with any investigative, administrative or judicial
proceeding (whether or not such Lender or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Obligations, or any activities of any Company or its Affiliates; provided that
no Lender nor Agent shall have the right to be indemnified under this
Section 10.6 for its own gross negligence or willful misconduct as determined by
a court of competent jurisdiction or for any punitive damages. All obligations
provided for in this Section 10.6 shall survive any termination of this
Agreement.

Section 10.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity. No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default. The
relationship between Borrower and the Lenders with respect to the Loan Documents
and the Related Writings is and shall be solely that of debtor and creditors,
respectively, and neither Agent nor any Lender shall have any fiduciary
obligation toward any Credit Party with respect to any such documents or the
transactions contemplated thereby.

Section 10.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

Section 10.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by Borrower, Agent and each Lender
and thereafter shall be binding upon and inure to the benefit of Borrower, Agent
and each of the Lenders and their respective successors and permitted assigns,
except that Borrower shall not have the right to assign its rights hereunder or
any interest herein without the prior written consent of Agent and all of the
Lenders.

 

47



--------------------------------------------------------------------------------

Section 10.10. Lender Assignments.

(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Lender that shall not
be in compliance with this Agreement), without recourse, all or a percentage of
all of the following: (i) such Lender’s Commitment, (ii) all Loans made by that
Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest in any Letter
of Credit or Swing Loan, and any participation purchased pursuant to
Section 2.2(b), 2.2(c) or 8.5 hereof.

(b) Prior Consent. No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of Borrower and Agent (other
than an assignment by any Lender to any affiliate of such Lender which affiliate
is an Eligible Transferee and either wholly-owned by a Lender or is wholly-owned
by a Person that wholly owns, either directly or indirectly, such Lender, or to
another Lender), which consent of Borrower and Agent shall not be unreasonably
withheld; provided, however, that (i) Borrower’s consent shall not be required
if, at the time of the proposed assignment, any Default or Event of Default
shall then exist and (ii) Borrower shall be deemed to have granted its consent
unless Borrower has expressly objected to such assignment within five Business
Days after notice thereof. Anything herein to the contrary notwithstanding, any
Lender may at any time make a collateral assignment of all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, and no such
assignment shall release such assigning Lender from its obligations hereunder.

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein or the entire amount of the assignor’s Commitment and interest
herein.

(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to Borrower and Agent an
Assignment Agreement, and (ii) execute and deliver, or cause the assignee to
execute and deliver, as the case may be, to Agent such additional amendments,
assurances and other writings as Agent may reasonably require.

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, Agent and
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by Agent, Borrower or the assignor with respect to any payments to be
made to such assignee in respect of the Loans hereunder, (ii) to furnish to the
assignor Lender (and, in the case of any assignee registered in the Register (as
defined below), Agent and Borrower) either U.S. Internal Revenue Service Form
W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all payments hereunder), and (iii) to agree (for the benefit of the
assignor, Agent and Borrower) to provide to the assignor Lender (and, in the
case of any assignee registered in the Register, to Agent and Borrower) a new
Form W-8ECI or Form W-8BEN, as applicable, upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, Borrower shall execute and
deliver (i) to Agent, the assignor and the assignee, any consent or release (of
all or a portion of the obligations of the assignor) required to be delivered by
Borrower in connection with the Assignment Agreement, and (ii) to the assignee,
if requested, and the assignor, if applicable, an appropriate Note or Notes.
After delivery of the new Note or Notes, the assignor’s Note or Notes, if any,
being replaced shall be returned to Borrower marked “replaced”.

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 10.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its

 

48



--------------------------------------------------------------------------------

obligations hereunder to the extent that its interest has been assigned,
(iii) in the event that the assignor’s entire interest has been assigned, the
assignor shall cease to be and thereafter shall no longer be deemed to be a
“Lender” and (iv) the signature pages hereto and Schedule 1 hereto shall be
automatically amended, without further action, to reflect the result of any such
assignment.

(i) Agent to Maintain Register. Agent shall maintain at the address for notices
referred to in Section 10.4 hereof a copy of each Assignment Agreement delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

Section 10.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(d) such Participant shall be bound by the provisions of Section 8.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and

(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

Borrower agrees that any Lender that sells participations pursuant to this
Section 10.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided, however, that the obligations of
Borrower shall not increase as a result of such transfer and Borrower shall have
no obligation to any Participant.

Section 10.12. Patriot Act Notice. Each Lender and Agent (for itself and not on
behalf of any other party) hereby notifies the Credit Parties that, pursuant to
the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or Agent, as applicable, to identify the
Credit Parties in accordance with the Patriot Act. Borrower shall provide, to
the extent commercially reasonable, such information and take such actions as
are reasonably requested by Agent or a Lender in order to assist Agent or such
Lender in maintaining compliance with the Patriot Act.

 

49



--------------------------------------------------------------------------------

Section 10.13. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

Section 10.14. Investment Purpose. Each of the Lenders represents and warrants
to Borrower that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto (or, if there is no Note, the
interest as reflected on the books and records of Agent) for investment purposes
only and not for the purpose of distribution or resale, it being understood,
however, that each Lender shall at all times retain full control over the
disposition of its assets.

Section 10.15. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10.16. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 10.17. Confidentiality. Agent and each Lender shall hold all
Confidential Information in accordance with the customary procedures of Agent or
such Lender for handling confidential information of this nature, and in
accordance with safe and sound banking practices. Notwithstanding the foregoing,
Agent or any Lender may in any event make disclosures of, and furnish copies of
Confidential Information (a) to another agent under this Agreement or another
Lender; (b) when reasonably required by any bona fide permitted transferee or
participant in connection with the contemplated transfer of any Loans or
Commitment or participation therein (provided that each such prospective
transferee or participant shall have an agreement for the benefit of Borrower
with such prospective transferor Lender or participant containing substantially
similar provisions to those contained in this Section 10.17); (c) to the parent
corporation or other affiliates of Agent or such Lender, and to their respective
auditors and attorneys; and (d) as required or requested by any Governmental
Authority or representative thereof, or pursuant to legal process, provided,
that, unless specifically prohibited by applicable law or court order, Agent or
such Lender, as applicable, shall notify the chief financial officer of Borrower
of any request by any Governmental Authority or representative thereof (other
than any such request in connection with an examination of the financial
condition of Agent or such Lender by such Governmental Authority), and of any
other request pursuant to legal process, for disclosure of any such non-public
information prior to disclosure of such Confidential Information. In no event
shall Agent or any Lender be obligated or required to return any materials
furnished by or on behalf of any Company. Borrower hereby agrees that the
failure of Agent or any Lender to comply with the provisions of this
Section 10.17 shall not relieve Borrower of any of the obligations to Agent and
the Lenders under this Agreement and the other Loan Documents.

Section 10.18. Currency.

(a) Currency Equivalent Generally. For the purposes of making valuations or
computations under this Agreement (but not for the purposes of the preparation
of any financial statements delivered pursuant hereto), unless expressly
provided otherwise, where a reference is made to a dollar amount the amount is
to be considered as the amount in Dollars and, therefor, each other currency
shall be converted into the Dollar Equivalent.

(b) Judgment Currency. If Agent, on behalf of the Lenders, obtains a judgment or
judgments against any Credit Party in an Alternate Currency, the obligations of
such Credit Party in respect of any sum adjudged to be due to Agent or the
Lenders hereunder or under the Notes (the “Judgment Amount”) shall be discharged
only to the extent that, on the next Business Day following receipt by Agent of
the Judgment Amount in such Alternate Currency, Agent, in accordance with normal
banking procedures, purchases Dollars with the Judgment Amount in such Alternate
Currency. If the amount of Dollars so purchased is less than the amount of
Dollars that could have

 

50



--------------------------------------------------------------------------------

been purchased with the Judgment Amount on the date or dates the Judgment Amount
(excluding the portion of the Judgment Amount that has accrued as a result of
the failure of such Credit Party to pay the sum originally due hereunder or
under the Notes when it was originally due and owing to Agent or the Lenders
hereunder or under the Notes) was originally due and owing to Agent or the
Lenders hereunder or under the Notes (the “Original Due Date”) (the “Loss”),
such Credit Party agrees as a separate obligation and notwithstanding any such
judgment, to indemnify Agent or such Lender, as the case may be, against the
Loss, and if the amount of Dollars so purchased exceeds the amount of Dollars
that could have been purchased with the Judgment Amount on the Original Due
Date, Agent or such Lender agrees to remit such excess to such Credit Party.

Section 10.19. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any Related Writing
shall be governed by and construed in accordance with the laws of the State of
Ohio and the respective rights and obligations of Borrower, Agent, and the
Lenders shall be governed by Ohio law, without regard to principles of conflicts
of laws.

(b) Submission to Jurisdiction. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any Related Writing, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such Ohio state or federal court. Borrower, on behalf
of itself and its Subsidiaries, hereby irrevocably waives, to the fullest extent
permitted by law, any objection it may now or hereafter have to the laying of
venue in any action or proceeding in any such court as well as any right it may
now or hereafter have to remove such action or proceeding, once commenced, to
another court on the grounds of FORUM NON CONVENIENS or otherwise. Borrower
agrees that a final, nonappealable judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

[Remainder of page left intentionally blank]

 

51



--------------------------------------------------------------------------------

Section 10.20. Jury Trial Waiver. TO THE EXTENT PERMITTED BY LAW, BORROWER,
AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER,
AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

 

Address:

 

        140 Kendrick Street

   

PARAMETRIC TECHNOLOGY CORPORATION

 

        Needham, Massachusetts 02494

     

        Attention: Treasurer

   

By:

 

/s/ Cornelius F. Moses, III

     

Name:

 

Cornelius F. Moses, III

     

Title:

 

Executive Vice President and Chief Financial Officer

       

 

Address:

 

        127 Public Square

   

KEYBANK NATIONAL ASSOCIATION,

 

        Cleveland, Ohio 44114-1306

   

  as Agent and as a Lender

 

        Attn:  Institutional Banking

           

By:

 

/s/ Jeff Kalinowski

       

Jeff Kalinowski

       

Senior Vice President

 

Signature Page

1 of 7 of the Credit Agreement



--------------------------------------------------------------------------------

Address:

 

        100 Federal Street

   

BANK OF AMERICA, N.A.,

 

        Boston, Massachusetts 02110

   

  as Syndication Agent and as a Lender

 

        Attn:  William S. Rowe

           

By:

 

/s/ John Desmond

       

John Desmond

       

Managing Director

 

Signature Page

2 of 7 of the Credit Agreement



--------------------------------------------------------------------------------

Address:

 

        53 State Street, 8th Floor

   

CITIZENS BANK OF MASSACHUSETTS,

 

        Boston, Massachusetts 02109

   

  as Co-Documentation Agent and as a Lender

 

        Attn:  Amy LeBlanc Hackett

           

By:

 

/s/ Amy LeBlanc Hackett

       

Amy LeBlanc Hackett

       

Vice President

 

Signature Page

3 of 7 of the Credit Agreement



--------------------------------------------------------------------------------

Address:

 

        75 State Street

   

SOVEREIGN BANK,

 

        Boston, Massachusetts 02109

   

  as Co-Documentation Agent and as a Lender

 

        Attn:  David Crane

           

By:

 

/s/ David Crane

       

David Crane

       

Relationship Manager

 

Signature Page

4 of 7 of the Credit Agreement



--------------------------------------------------------------------------------

Address:

 

        388 Greenwich Street, 21st Floor

   

CITICORP USA, INC.

 

        New York, New York 10013

     

        Attn:  Ross Levitsky

   

By:

 

/s/ Ross Levitsky

       

Ross Levitsky

       

Director / Vice President

 

Signature Page

5 of 7 of the Credit Agreement



--------------------------------------------------------------------------------

Address:

 

        277 Park Avenue, 14th Floor

   

JPMORGAN CHASE BANK, N.A.

 

        New York, New York 10172

     

        Attn:  Anne Biancardi

   

By:

 

/s/ Philip A. Mousin

       

Philip A. Mousin

       

Vice President

 

Signature Page

6 of 7 of the Credit Agreement



--------------------------------------------------------------------------------

Address:

 

        171 17th Street, N.W.

   

WACHOVIA BANK, NATIONAL ASSOCIATION

 

        Atlanta, Georgia 30363

     

        Attn:  Jiong Liu

   

By:

 

/s/ Jiong Liu

       

Jiong Liu

       

Vice President

 

Signature Page

7 of 7 of the Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

 

LENDERS

  

COMMITMENT

PERCENTAGE

   

REVOLVING

CREDIT

COMMITMENT

AMOUNT

   MAXIMUM
AMOUNT

KeyBank National Association

   21.76 %   $ 50,000,000    $ 50,000,000

Bank of America, N.A.

   15.21 %   $ 35,000,000    $ 35,000,000

Citizens Bank of Massachusetts

   15.21 %   $ 35,000,000    $ 35,000,000

Sovereign Bank

   15.21 %   $ 35,000,000    $ 35,000,000

Citicorp USA, Inc.

   10.87 %   $ 25,000,000    $ 25,000,000

JPMorgan Chase Bank, N.A.

   10.87 %   $ 25,000,000    $ 25,000,000

Wachovia Bank, National Association

   10.87 %   $ 25,000,000    $ 25,000,000                    

Total Commitment Amount

   100 %   $ 230,000,000    $ 230,000,000                    

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

GUARANTORS OF PAYMENT

 

1. Arbortext, Inc., a Delaware corporation

2. Computervision Corporation, a Delaware corporation

3. CV Finance Holding, Inc., a Delaware corporation

4. Parametric Holdings Inc., a Delaware corporation

5. PTC International, Inc., a Massachusetts corporation

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$___________         February 21, 2006

FOR VALUE RECEIVED, the undersigned, PARAMETRIC TECHNOLOGY CORPORATION, a
Massachusetts corporation (“Borrower”), promises to pay, on the last day of the
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of _________ (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306 the principal sum of

_____________________________________________________________________________
DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America; provided that Revolving Loans that are Alternate Currency Loans, as
defined in the Credit Agreement, shall be payable in the applicable Alternate
Currency, as defined in the Credit Agreement, at the place or places designated
in the Credit Agreement. Borrower also agrees to pay any additional amount that
is required to be paid pursuant to Section 10.18 of the Credit Agreement.

As used herein, “Credit Agreement” means the Credit Agreement dated as of
February 21, 2006, among Borrower, the Lenders, as defined therein, KeyBank
National Association, as lead arranger, book runner and administrative agent for
the Lenders (“Agent”), Bank of America, N.A., as syndication agent, and Citizens
Bank of Massachusetts and Sovereign Bank, as co-documentation agents, as the
same may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(a); provided, however, that interest on any principal portion that
is not paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, and payments of principal of any thereof,
shall be shown on the records of Lender by such method as Lender may generally
employ; provided, however, that failure to make any such entry shall in no way
detract from the obligations of Borrower under this Note.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind. This Note shall be governed
by and construed in accordance with the laws of the State of Ohio, without
regard to conflicts of laws provisions.

JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE

 

E-1



--------------------------------------------------------------------------------

RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

PARAMETRIC TECHNOLOGY CORPORATION

By:

    

Name:

    

Title:

    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$10,000,000         February 21, 2006

FOR VALUE RECEIVED, the undersigned, PARAMETRIC TECHNOLOGY CORPORATION, a
Massachusetts corporation (“Borrower”), promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (“Swing Line Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square,
Cleveland, Ohio 44114-1306 the principal sum of

TEN MILLION AND 00/100________________________________________________________
DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined) made by Swing Line Lender to Borrower
pursuant to Section 2.2(c) of the Credit Agreement, whichever is less, in lawful
money of the United States of America on the earlier of the last day of the
Commitment Period, as defined in the Credit Agreement, or, with respect to each
Swing Loan, the Swing Loan Maturity Date applicable thereto.

As used herein, “Credit Agreement” means the Credit Agreement dated as of
February 21, 2006, among Borrower, the Lenders, as defined therein, KeyBank
National Association, as lead arranger, book runner and administrative agent for
the Lenders (“Agent”), Bank of America, N.A., as syndication agent, and Citizens
Bank of Massachusetts and Sovereign Bank, as co-documentation agents, as the
same may from time to time be amended, restated or otherwise modified. Each
capitalized term used herein that is defined in the Credit Agreement and not
otherwise defined herein shall have the meaning ascribed to it in the Credit
Agreement.

Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.3(b) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.3(b);
provided, however, that interest on any principal portion that is not paid when
due shall be payable on demand.

The principal sum hereof from time to time and the payments of principal and
interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligation of
Borrower under this Note.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds.

This Note is the Swing Line Note referred to in the Credit Agreement. Reference
is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, Borrower expressly waives
presentment, demand, protest and notice of any kind. This Note shall be governed
by and construed in accordance with the laws of the State of Ohio, without
regard to conflicts of laws provisions.

JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER

 

E-3



--------------------------------------------------------------------------------

NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

PARAMETRIC TECHNOLOGY CORPORATION

By:

    

Name:

    

Title:

    

 

E-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

NOTICE OF LOAN

_______________________, 20____

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention: Institutional Banking

Ladies and Gentlemen:

The undersigned, PARAMETRIC TECHNOLOGY CORPORATION (“Borrower”), refers to the
Credit Agreement, dated as of February 21, 2006 (“Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
the Lenders, as defined in the Credit Agreement, KeyBank National Association,
as Agent, Bank of America, N.A., as syndication agent, and Citizens Bank of
Massachusetts and Sovereign Bank, as co-documentation agents, and hereby gives
you notice, pursuant to Section 2.5 of the Credit Agreement that the undersigned
hereby requests a Loan under the Credit Agreement, and in connection therewith
sets forth below the information relating to the Loan (the “Proposed Loan”) as
required by Section 2.5 of the Credit Agreement:

 

  (a) The Business Day of the Proposed Loan is __________, 20__.

 

  (b) The amount of the Proposed Loan is $__________________.

 

  (c) The Proposed Loan is to be a Base Rate Loan ____,

Alternate Currency Loan ____. Eurodollar Loan ____,

Swing Loan _____. (Check one.)

 

  (d) If the Proposed Loan is an Alternate Currency Loan or a Eurodollar Loan,

the Interest Period requested is:

one month ___, two months ___, three months ___, six months ____.

(Check one.)

 

  (e) If the Proposed Loan is an Alternate Currency Loan, the Alternate Currency
requested is ___________.

The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

(i) the representations and warranties contained in each Loan Document are
correct in all material respects, before and after giving effect to the Proposed
Loan and the application of the proceeds therefrom, as though made on and as of
such date, except to the extent that any thereof expressly relate to an earlier
date;

(ii) no event has occurred and is continuing, or would result from such Proposed
Loan, or the application of proceeds therefrom, that constitutes a Default or
Event of Default; and

(iii) the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

 

Very truly yours,

PARAMETRIC TECHNOLOGY CORPORATION

By:

    

Name:

    

Title:

    

 

E-5



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

For Fiscal Quarter ended ____________________

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly elected President or Chief Financial Officer of PARAMETRIC
TECHNOLOGY CORPORATION, a Massachusetts corporation (“Borrower”);

(2) I am familiar with the terms of that certain Credit Agreement, dated as of
February 21, 2006, among the undersigned, the lenders named on Schedule 1
thereto (together with their respective successors and assigns, collectively,
the “Lenders”), as defined in the Credit Agreement, KeyBank National
Association, as Agent, Bank of America, N.A., as syndication agent, and Citizens
Bank of Massachusetts and Sovereign Bank, as co-documentation agents (as the
same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), and the terms of the other Loan Documents, and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and condition of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

(4) The representations and warranties made by Borrower contained in each Loan
Document are true and correct in all material respects as though made on and as
of the date hereof, except to the extent that any thereof expressly relates to
an earlier date; and

(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof.

IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.

 

PARAMETRIC TECHNOLOGY CORPORATION

By:

    

Name:

    

Title:

    

 

E-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
______________________ (the “Assignor”) and ______________________ (the
“Assignee”) is dated as of ________, 20__. The parties hereto agree as follows:

1. Preliminary Statement. Assignor is a party to a Credit Agreement, dated as of
February 21, 2006, (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”), among PARAMETRIC TECHNOLOGY
CORPORATION, a Massachusetts corporation (“Borrower”), the lenders named on
Schedule 1 thereto (together with their respective successors and assigns,
collectively, the “Lenders” and, individually, each a “Lender”), KEYBANK
NATIONAL ASSOCIATION, as lead arranger, book runner and administrative agent for
the Lenders (“Agent”), BANK OF AMERICA, N.A., as syndication agent, and CITIZENS
BANK OF MASSACHUSETTS and SOVEREIGN BANK, as co-documentation agents.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

2. Assignment and Assumption. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to (a) the Commitment, (b) any Loan
made by Assignor that is outstanding on the Assignment Effective Date,
(c) Assignor’s interest in any Letter of Credit outstanding on the Assignment
Effective Date, (d) any Note delivered to Assignor pursuant to the Credit
Agreement, and (e) the Credit Agreement and the other Related Writings. After
giving effect to such sale and assignment and on and after the Assignment
Effective Date, Assignee shall be deemed to have a “Commitment Percentage” under
the Credit Agreement equal to the Commitment Percentage set forth in subpart
II.A on Annex 1 hereto and an Assigned Amount as set forth on subpart I.B of
Annex 1 hereto (hereinafter, the “Assigned Amount”).

3. Assignment Effective Date. The Assignment Effective Date (the “Assignment
Effective Date”) shall be [__________ __, ____] (or such other date agreed to by
Agent). On or prior to the Assignment Effective Date, Assignor shall satisfy the
following conditions:

(a) receipt by Agent of this Assignment Agreement, including Annex 1 hereto,
properly executed by Assignor and Assignee and accepted and consented to by
Agent and, if necessary pursuant to the provisions of Section 10.10(b) of the
Credit Agreement, by Borrower;

(b) receipt by Agent from Assignor of a fee of Three Thousand Five Hundred
Dollars ($3,500), if required by Section 10.10(d) of the Credit Agreement;

(c) receipt by Agent from Assignee of an administrative questionnaire, or other
similar document, which shall include (i) the address for notices under the
Credit Agreement, (ii) the address of its Lending Office, (iii) wire transfer
instructions for delivery of funds by Agent, (iv) and such other information as
Agent shall request; and

(d) receipt by Agent from Assignor or Assignee of any other information required
pursuant to Section 10.10 of the Credit Agreement or otherwise necessary to
complete the transaction contemplated hereby.

4. Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay to Assignor, on the Assignment Effective Date, the
amount agreed to by Assignee and Assignor. Any interest, fees and other payments
accrued prior to the Assignment Effective Date with respect to the Assigned
Amount shall be for the account of Assignor. Any interest, fees and other
payments accrued on and after the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignee. Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.

 

E-7



--------------------------------------------------------------------------------

5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, Borrower, Agent and the Lenders (a) that it
is capable of making and has made and shall continue to make its own credit
determinations and analysis based upon such information as Assignee deemed
sufficient to enter into the transaction contemplated hereby and not based on
any statements or representations by Assignor, (b) Assignee confirms that it
meets the requirements to be an assignee as set forth in Section 10.10 of the
Credit Agreement; (c) Assignee confirms that it is able to fund the Loans and
the Letters of Credit as required by the Credit Agreement; (d) Assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the Related Writings are required to be
performed by it as a Lender thereunder; and (e) Assignee represents that it has
reviewed each of the Loan Documents. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to Assignor and
that Assignor makes no representation or warranty of any kind to Assignee and
shall not be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of the Credit
Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of Borrower
or any Guarantor of Payment, (iv) the performance of or compliance with any of
the terms or provisions of the Credit Agreement or any of the Related Writings,
(v) the inspection of any of the property, books or records of Borrower, or
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
Letters of Credit. Neither Assignor nor any of its officers, directors,
employees, agents or attorneys shall be liable for any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans,
the Letters of Credit, the Credit Agreement or the Related Writings, except for
its or their own bad faith or willful misconduct. Assignee appoints Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to Agent by the terms thereof.

6. Indemnity. Assignee agrees to indemnify and hold Assignor harmless against
any and all losses, cost and expenses (including, without limitation, attorneys’
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee’s performance or non-performance of obligations assumed
under this Assignment Agreement.

7. Subsequent Assignments. After the Assignment Effective Date, Assignee shall
have the right pursuant to Section 10.10 of the Credit Agreement to assign the
rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the Related Writings, or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Credit Agreement or any of the Related Writings has been
obtained, (b) the assignee under such assignment from Assignee shall agree to
assume all of Assignee’s obligations hereunder in a manner satisfactory to
Assignor and (c) Assignee is not thereby released from any of its obligations to
Assignor hereunder.

8. Reductions of Aggregate Amount of Commitments. If any reduction in the Total
Commitment Amount occurs between the date of this Assignment Agreement and the
Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.

9. Acceptance of Agent; Notice by Assignor. This Assignment Agreement is
conditioned upon the acceptance and consent of Agent and, if necessary pursuant
to Section 10.10 of the Credit Agreement, upon the acceptance and consent of
Borrower; provided, that the execution of this Assignment Agreement by Agent
and, if necessary, by Borrower is evidence of such acceptance and consent.

10. Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.

11. Governing Law. This Assignment Agreement shall be governed by the laws of
the State of Ohio, without regard to conflicts of laws.

 

E-8



--------------------------------------------------------------------------------

12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.

[Remainder of page intentionally left blank.]

 

E-9



--------------------------------------------------------------------------------

13. JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, ANY OF THE LENDERS, AND
BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS RELATED HERETO.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

     

ASSIGNOR:

Address:

                  

Attn:

        

By:

      

Phone:

        

Name:

      

Fax:

        

Title:

    

 

     

ASSIGNEE:

Address:

                  

Attn:

        

By:

      

Phone:

        

Name:

      

Fax:

        

Title:

    

 

Accepted and Consented to this ___ day of ___, 20__:

   

Accepted and Consented to this ___ day of _______, 20    :

KEYBANK NATIONAL ASSOCIATION, as Agent

   

PARAMETRIC TECHNOLOGY CORPORATION

By:

        

By:

    

Name:

        

Name:

    

Title:

        

Title:

    

 

E-10



--------------------------------------------------------------------------------

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.       INTEREST OF ASSIGNOR BEING ASSIGNED TO ASSIGNEE

A.     Assigned Percentage

      ____________%

B.     Assigned Amount

      $__________      

II.     ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

A.     Assignee’s Commitment Percentage under the Credit Agreement

   ____________%

B.     Assignee’s Commitment Amount under the Credit Agreement

   $__________      

III.    ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

A.     Assignor’s Commitment Percentage under the Credit Agreement

   ____________%

B.     Assignor’s Commitment Amount under the Credit Agreement

   $__________      

 

E-11



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

GUARANTY OF PAYMENT

 

E-12



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

PLEDGE AGREEMENT

 

E-13